



Exhibit 10.1



--------------------------------------------------------------------------------



Published CUSIP Number: 17277EAG4




AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of May 15, 2020


among


CISCO SYSTEMS, INC.,
as Borrower,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and an L/C Issuer,


and


The Other Lenders Party Hereto


BOFA SECURITIES, INC.,
DEUTSCHE BANK SECURITIES INC.,
CITIBANK. N.A.,
J.P. MORGAN SECURITIES LLC and
WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Bookrunners


CITIBANK. N.A.,
DEUTSCHE BANK SECURITIES, INC.,
JPMORGAN CHASE BANK, N.A. and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents


CITIBANK, N.A.,
DEUTSCHE BANK AG NEW YORK BRANCH,
JPMORGAN CHASE BANK, N.A. and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as L/C Issuers





--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






Table of Contents
 
 
 
 
Section
 
 
Page
 
 
 
 
ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS
1


1.01


 
Defined Terms.
1


1.02


 
Other Interpretive Provisions.
23


1.03


 
Accounting Terms.
24


1.04


 
Rounding.
24


1.05


 
Exchange Rates; Currency Equivalents.
24


1.06


 
Additional Alternative Currencies.
25


1.07


 
Change of Currency.
26


1.08


 
Times of Day.
26


1.09


 
Letter of Credit Amounts.
26


1.10


 
Interest Rates.
26


ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
27


2.01


 
Committed Loans.
27


2.02


 
Borrowings, Conversions and Continuations of Committed Loans.
27


2.03


 
Letters of Credit.
29


2.04


 
Swing Line Loans.
37


2.05


 
Prepayments.
40


2.06


 
Termination or Reduction of Commitments.
41


2.07


 
Repayment of Loans.
41


2.08


 
Interest.
42


2.09


 
Fees.
42


2.10


 
Computation of Interest and Fees.
43


2.11


 
Evidence of Debt.
43


2.12


 
Payments Generally; Administrative Agent's Clawback.
44


2.13


 
Sharing of Payments by Lenders.
45


2.14


 
[Reserved].
46


2.15


 
Increase in Commitments.
46


2.16


 
Cash Collateral.
48


2.17


 
Defaulting Lenders.
48


ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
51


3.01


 
Taxes.
51


3.02


 
Illegality.
55


3.03


 
Inability to Determine Rates.
55


3.04


 
Increased Costs; Reserves on Eurocurrency Rate Loans.
58


3.05


 
Compensation for Losses.
59


3.06


 
Mitigation Obligations; Replacement of Lenders.
60


3.07


 
Survival.
61


ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
61


4.01


 
Conditions to Effectiveness.
61


4.02


 
Conditions to all Credit Extensions.
62


ARTICLE V REPRESENTATIONS AND WARRANTIES
63


5.01


 
Existence, Qualification and Power.
63


5.02


 
Authorization; No Contravention.
63


5.03


 
Governmental Authorization; Other Consents.
64








--------------------------------------------------------------------------------





5.04


 
Binding Effect.
64


5.05


 
Financial Statements; No Material Adverse Effect.
64


5.06


 
Litigation.
64


5.07


 
No Default.
65


5.08


 
[Reserved].
65


5.09


 
[Reserved].
65


5.10


 
[Reserved].
65


5.11


 
Taxes.
65


5.12


 
ERISA Compliance.
65


5.13


 
Margin Regulations; Investment Company Act.
66


5.14


 
[Reserved].
66


5.15


 
Compliance with Laws.
66


5.16


 
Taxpayer Identification Number; Other Identifying Information.
66


5.17


 
OFAC.
66


5.18


 
Anti-Corruption Laws.
67


ARTICLE VI AFFIRMATIVE COVENANTS
67


6.01


 
Financial Statements.
67


6.02


 
Certificates; Other Information.
67


6.03


 
Notices.
69


6.04


 
Payment of Taxes.
69


6.05


 
Preservation of Existence, Etc.
69


6.06


 
Maintenance of Properties.
69


6.07


 
Maintenance of Insurance.
70


6.08


 
Compliance with Laws.
70


6.09


 
Books and Records.
70


6.10


 
Inspection Rights.
70


6.11


 
Use of Proceeds.
70


6.12


 
Anti-Corruption Laws; Sanctions.
70


ARTICLE VII NEGATIVE COVENANTS
71


7.01


 
Liens.
71


7.02


 
[Reserved].
72


7.03


 
Fundamental Changes.
72


7.04


 
Dispositions.
73


7.05


 
[Reserved].
73


7.06


 
Sanctions.
73


7.07


 
Anti-Corruption Laws.
73


7.08


 
Financial Covenant.
73


ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
73


8.01


 
Events of Default.
73


8.02


 
Remedies Upon Event of Default.
75


8.03


 
Applications of Funds.
75


ARTICLE IX ADMINISTRATIVE AGENT
76


9.01


 
Appointment and Authority.
76


9.02


 
Rights as a Lender.
77


9.03


 
Exculpatory Provisions.
77


9.04


 
Reliance by Administrative Agent.
78


9.05


 
Delegation of Duties.
78


9.06


 
Resignation of Administrative Agent.
78


9.07


 
Non-Reliance on Administrative Agent and Other Lenders.
80










--------------------------------------------------------------------------------





9.08


 
No Other Duties, Etc.
80


ARTICLE X MISCELLANEOUS
81


10.01


 
Amendments, Etc.
81


10.02


 
Notices; Effectiveness; Electronic Communication.
82


10.03


 
No Waiver; Cumulative Remedies.
84


10.04


 
Expenses; Indemnity; Damage Waiver.
84


10.05


 
Payments Set Aside.
86


10.06


 
Successors and Assigns.
86


10.07


 
Treatment of Certain Information; Confidentiality.
90


10.08


 
Right of Setoff.
91


10.09


 
Interest Rate Limitation.
92


10.10


 
Counterparts; Integration; Effectiveness.
92


10.11


 
Survival of Representations and Warranties.
92


10.12


 
Severability.
93


10.13


 
Replacement of Lenders.
93


10.14


 
Governing Law; Jurisdiction; Etc.
94


10.15


 
Waiver of Jury Trial.
95


10.16


 
No Advisory or Fiduciary Responsibility.
95


10.17


 
USA PATRIOT Act Notice.
95


10.18


 
Judgment Currency.
96


10.19


 
Electronic Execution of Assignments and Certain Other Documents.
96


10.20


 
USA PATRIOT ACT.
96


10.21


 
Acknowledgement Regarding Any Supported QFCs.
97


10.22


 
Acknowledgement and Consent to Bail-In of Affected Financial Institutions.
98


10.23


 
Certain ERISA Matters.
98


10.24


 
Amendment and Restatement.
99





SCHEDULES
 
 
 
 
 
 
 
1.01


 
Mandatory Cost Formulae
 
2.01


 
Commitments and Applicable Percentages
 
10.02


 
Administrative Agent's Office; Certain Addresses for Notices
 
 
 
 
 
 
 
 
 
EXHIBITS
 
 
 
 
 
 
 
 
 
Form of
 
 
 
 
 
2.02


 
Committed Loan Notice
 
2.03


 
Letter of Credit Report
 
2.04


 
Swing Line Loan Notice
 
2.11


 
Note
 
3.01


 
U.S. Tax Compliance Certificates
 
6.02


 
Compliance Certificate
 
10.06


 
Assignment and Assumption
 








--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDED AND RESTATED CREDIT AGREEMENT ("Agreement") is entered into as of
May 15, 2020, among CISCO SYSTEMS, INC, a California corporation (the
"Borrower"), each lender from time to time party hereto (collectively, the
"Lenders" and individually, a "Lender"), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.


W I T N E S S E T H:
WHEREAS, the Borrower is party to that certain Credit Agreement, dated as of May
15, 2015 (as amended, restated, supplemented and/or otherwise modified prior to
the date hereof, the "Existing Credit Agreement"), among the Borrower, the
lenders from time to time party thereto, and Bank of America, N.A., as
administrative agent, swing line lender and L/C issuer, pursuant to which the
lenders from time to time party thereto provided a $2,750,000,000 senior
revolving credit facility (including a letter of credit sub-facility and a
swingline sub-facility);
WHEREAS, the Borrower has requested that the Lenders extend the Maturity Date
(as defined in the Existing Credit Agreement) by 364 days; and


WHEREAS, the Lenders have agreed to amend and restate the Existing Credit
Agreement on the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:


"Acquisition", by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or any
substantial portion of the property of, or a line of business or division of,
another Person or (b) at least a majority of the voting capital stock or other
voting equity interests of another Person, in each case whether or not involving
a merger or consolidation with such other Person.


"Administrative Agent" means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


"Administrative Agent Fee Letter" means the fee letter agreement, dated as of
May 15, 2020, among the Borrower, Administrative Agent and BofA Securities,
Inc..


"Administrative Agent's Office" means, with respect to any currency, the
Administrative Agent's address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.






--------------------------------------------------------------------------------





"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


"Affected Financial Institution" means (a) any EEA Financial Institution or (b)
any UK Financial Institution.


"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


"Aggregate Commitments" means the Commitments of all the Lenders.


"Agreement" means this Credit Agreement.


"Alternative Currency" means each of Euro, Sterling, Yen and each other currency
(other than Dollars) that is approved in accordance with Section 1.06.


"Alternative Currency Equivalent" means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.


"Alternative Currency Sublimit" means an amount equal to the lesser of the
Aggregate Commitments and $1,000,000,000. The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate Commitments.


"Applicable Percentage" means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender's Commitment at such time, subject to adjustment as
provided in Section 2.17. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.


"Applicable Rate" means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:


Pricing Level
Debt Rating of Borrower
Commitment Fee
Applicable Margin for Eurocurrency Rate Loans and LIBOR Daily Floating Rate
Loans


Letter of Credit Fee
Applicable Margin for Base Rate Loans
I
>AA-/Aa3
0.04%
0.625%
0.625%
0.00%
II
A+/A1
0.05%
0.750%
0.750%
0.00%
III
A/A2
0.07%
0.875%
0.875%
0.00%
IV
A-/A3
0.10%
1.000%
1.000%
0.00%
V
<BBB+/Baa1or unrated by S&P and Moody's
0.125%
1.125%
1.125%
0.125%











--------------------------------------------------------------------------------





Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective during the period commencing on the date of
the public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.


"Applicable Time" means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.


"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


"Arrangers" means BofA Securities, Inc., Deutsche Bank Securities Inc.,
Citibank, N.A., J.P. Morgan Securities LLC and Wells Fargo Securities, LLC, in
their capacities as joint lead arrangers and joint bookrunners.


"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 10.06 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.


"Attributable Indebtedness" means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.


"Audited Financial Statements" means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended July 27, 2019, and
the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.


"Availability Period" means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.


"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.


"Bail-In Legislation" means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law,




--------------------------------------------------------------------------------





regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings).


"Bank of America" means Bank of America, N.A. and its successors.


"Base Rate" means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
"prime rate" and (c) the Eurocurrency Rate for an Interest Period of one month
plus 1.00%; and if the Base Rate shall be less than .25%, such rate shall be
deemed .25% for purposes of this Agreement. The "prime rate" is a rate set by
Bank of America based upon various factors including Bank of America's costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.


"Base Rate Committed Loan" means a Committed Loan that is a Base Rate Loan.


"Base Rate Loan" means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.


"Beneficial Ownership Certification" means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


"Beneficial Ownership Regulation" means 31 C.F.R. § 1010.230.


"Benefit Plan" means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.


"Borrower" has the meaning specified in the introductory paragraph hereto.


"Borrower Materials" has the meaning specified in Section 6.02.


"Borrowing" means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.


"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in the State of New York or the state where the Administrative Agent's
Office with respect to Obligations denominated in Dollars is located, and:


(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan or LIBOR Daily Floating Rate Loan denominated in Dollars, any
fundings, disbursements, settlements and payments in Dollars in respect of any
such Eurocurrency Rate Loan or such LIBOR Daily Floating Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan or such LIBOR Daily Floating Rate Loan, means
any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market;






--------------------------------------------------------------------------------





(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;


(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and


(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.


"Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the applicable L/C Issuer shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the applicable L/C Issuer. "Cash Collateral" shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a "Change in Law",
regardless of the date enacted, adopted or issued.
"Change of Control" means an event or series of events by which any "person" or
"group" (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
"beneficial owner" (as defined in Rules 13d‑3 and 13d‑5 under the Securities
Exchange Act of 1934), directly or indirectly, of 35% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully‑diluted basis.


"Closing Date" means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.


"Code" means the Internal Revenue Code of 1986.






--------------------------------------------------------------------------------





"Commitment" means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender's name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The aggregate amount of the Commitments on the Closing Date
is $2,750,000,000.


"Committed Borrowing" means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.


"Committed Loan" has the meaning specified in Section 2.01.


"Committed Loan Notice" means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit 2.02 or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.


"Compliance Certificate" means a certificate substantially in the form of
Exhibit 6.02.


"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


"Consolidated EBITDA" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, determined in accordance with
GAAP, (iii) depreciation and amortization expense, determined in accordance with
GAAP, (iv) non-cash charges or expenses relating to the refinancing or
redemption of Indebtedness in such period, (v) non-cash charges or expenses
relating to the impairment of property, plant and equipment, investments,
goodwill or other intangible assets in such period, and charges for in-process
research and development, (vi) non-recurring non-cash charges in connection with
acquisitions, Dispositions and discontinued operations, and cash and non-cash
restructuring charges, (vii) non-cash charges or expenses related to stock
option awards or other equity compensation, (viii) the cumulative effect of
changes in accounting, and (ix) other non‑recurring expenses of the Borrower and
its Subsidiaries reducing such Consolidated Net Income which do not represent a
cash item in such period or any future period and minus (b) to the extent
included in calculating such Consolidated Net Income, all non‑cash items of the
types set forth in clauses (iv) through (vii) above increasing Consolidated Net
Income for such period.


"Consolidated Interest Charges" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of all interest, premium payments,
debt discount, fees, charges and related expenses of the Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP.






--------------------------------------------------------------------------------





"Consolidated Interest Coverage Ratio" means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period.


"Consolidated Net Income" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses and
excluding income (loss) attributable to discontinued operations) for that
period, in each case as determined in accordance with GAAP.


"Consolidated Tangible Net Worth" means, as of any date of determination, the
total book value of all assets of the Borrower and its Subsidiaries minus the
total book value of all intangible assets of the Borrower and its Subsidiaries,
in accordance with GAAP.


"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.


"Covered Party" has the meaning specified in Section 10.21(a).


"Credit Extension" means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


"Debt Rating" means, as of any date of determination, the rating as determined
by either S&P or Moody's (collectively, the "Debt Ratings") of the Borrower's
non‑credit‑enhanced, senior unsecured long‑term debt; provided that (a) if the
respective Debt Ratings issued by foregoing rating agencies differ by one level,
then the Pricing Level for the higher of such Debt Ratings shall apply (with the
Debt Rating for Pricing Level I being the highest and the Debt Rating for
Pricing Level V being the lowest); (b) if there is a split in Debt Ratings of
more than one level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply; (c) if the Borrower has
only one Debt Rating, such Debt Rating shall apply; and (d) if the Borrower does
not have any Debt Rating, Pricing Level V shall apply.


"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.


"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


"Default Rate" means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan or a LIBOR
Daily Floating Rate Loan, the Default Rate shall be an interest rate equal to
the interest rate (including any Applicable Rate and any Mandatory Cost)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.






--------------------------------------------------------------------------------





"Defaulting Lender" means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuers, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuers or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender's obligation to fund a
Loan hereunder and states that such position is based on such Lender's
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuers, the Swing Line Lender and each other Lender promptly following such
determination.


"Designated Jurisdiction" means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.


"Disposition" or "Dispose" means the sale, transfer, exclusive license, lease or
other disposition (including any sale and leaseback transaction) of property of
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.


"Dollar" and "$" mean lawful money of the United States.


"Dollar Equivalent" means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may




--------------------------------------------------------------------------------





be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.


"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


"Eligible Assignee" means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).


"EMU" means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.


"EMU Legislation" means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.


"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses or governmental restrictions
relating to pollution and the protection of the environment or the release of
any materials into the environment, including those related to hazardous
substances or wastes, air emissions and discharges to waste or public systems.


"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.






--------------------------------------------------------------------------------





"ERISA" means the Employee Retirement Income Security Act of 1974.


"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan; (d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.


"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time


"Euro", "EUR" and "€" mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.


"Eurocurrency Rate" means,


(a)    for any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for deposits in the relevant currency for a period equal in length
to such Interest Period) ("LIBOR") or a comparable or successor rate which rate
is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;


(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits with a
term of one month commencing that day; and


(c)    if the Eurocurrency Rate shall be less than 0.25%, such rate shall be
deemed 0.25% for purposes of this Agreement.


"Eurocurrency Rate Loan" means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of "Eurocurrency Rate". Eurocurrency Rate
Loans may be denominated in Dollars or in an Alternative Currency. All Committed
Loans denominated in an Alternative Currency must be Eurocurrency Rate Loans.






--------------------------------------------------------------------------------





"Event of Default" has the meaning specified in Section 8.01.


"Excluded Taxes" means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient's failure to comply with Section 3.01(e) and (d) any withholding Taxes
imposed pursuant to FATCA.


"Existing Credit Agreement" has the meaning specified in the recitals hereof.


"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.


"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.


"Foreign Lender" means a Lender that is not a U.S. Person.


"FRB" means the Board of Governors of the Federal Reserve System of the United
States.


"Fronting Exposure" means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender's Applicable Percentage of the
outstanding L/C Obligations with respect to such L/C Issuer other than L/C
Obligations as to which such Defaulting Lender's participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender's Applicable Percentage of Swing Line Loans other than Swing Line Loans
as to which such Defaulting Lender's participation obligation has been
reallocated to other Lenders in accordance with the terms hereof.






--------------------------------------------------------------------------------





"Fund" means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra‑national bodies such as the European Union or the European Central Bank).


"Guarantee" means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
"primary obligor") in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness or other obligation of the
payment or performance of such Indebtedness, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness of any other Person, whether or
not such Indebtedness is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term "Guarantee" as a verb has a
corresponding meaning.


"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos‑containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;


(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers' acceptances, bank
guaranties, surety bonds and similar instruments;






--------------------------------------------------------------------------------





(c)    net obligations of such Person under any Swap Contract as determined in
accordance with GAAP;


(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created or which is being contested in
good faith);


(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;


(f)    capital leases (as determined under GAAP as in effect on the date of this
Agreement) and Synthetic Lease Obligations;


(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and


(h)    all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer to the extent that such Person is
liable therefore as a result of such Person's ownership of such partnership or
joint venture, except to the extent that such Indebtedness is expressly made
non‑recourse to such Person. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.


"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.


"Indemnitees" has the meaning specified in Section 10.04(b).


"Information" has the meaning specified in Section 10.07.


"Interest Payment Date" means, (a) as to any Eurocurrency Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
LIBOR Daily Floating Rate Loan or Base Rate Loan (including a Swing Line Loan),
the last Business Day of each January, April, July and October and the Maturity
Date.


"Interest Period" means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (in each case, subject to availability), as selected by
the Borrower in its Committed Loan Notice or such other period that is twelve
months or less requested by the Borrower and consented to by all the Lenders;
provided that:






--------------------------------------------------------------------------------





(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(iii)    no Interest Period shall extend beyond the Maturity Date.


"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.


"IRS" means the United States Internal Revenue Service.


"ISP" means, with respect to any standby Letter of Credit, the "International
Standby Practices 1998" published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).


"Issuer Documents" means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.


"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


"L/C Advance" means, with respect to each Lender, such Lender's funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.


"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.


"L/C Commitment" means, as to each L/C Issuer, its obligation to issue Letters
of Credit for the Borrower pursuant to Section 2.03 in an aggregate principal
amount at any one time outstanding not to exceed 20% of the Letter of Credit
Sublimit (which, as of the Closing Date, would be $50,000,000 per L/C Issuer),
as such amount may be adjusted from time to time in accordance with this
Agreement.






--------------------------------------------------------------------------------





"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


"L/C Issuer" means, with respect to any particular Letter of Credit, (a) Bank of
America in its capacity as issuer of such Letters of Credit hereunder, (b)
Deutsche Bank AG New York Branch in its capacity as issuer of such Letters of
Credit hereunder, (c) Citibank, N.A. in its capacity as issuer of such Letters
of Credit hereunder, (d) JPMorgan Chase Bank, N.A. in its capacity as issuer of
such Letters of Credit hereunder, (e) Wells Fargo Bank, National Association, in
its capacity as issuer of such Letters of Credit hereunder or, in each case, any
successor issuer of Letters of Credit hereunder or (f) if the L/C Issuers in
clauses (a) through (e) above are unable to issue Letters of Credit for the
reasons set forth in Sections 2.03(a)(iii)(B) or (E), such other Lender selected
by the Borrower and consented to by such Lender (upon notice to the
Administrative Agent) from time to time to issue such Letter of Credit.


"L/C Obligations" means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be "outstanding" in the amount so
remaining available to be drawn.


"Lender" has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.


"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.


"Letter of Credit" means any standby letter of credit issued hereunder. Letters
of Credit may be issued in Dollars or in an Alternative Currency.


"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.


"Letter of Credit Expiration Date" means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).


"Letter of Credit Fee" has the meaning specified in Section 2.03(h).


"Letter of Credit Sublimit" means an amount equal to $250,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.


"LIBOR" has the meaning specified in the definition of Eurocurrency Rate.


"LIBOR Daily Floating Rate" means, as of any date of determination, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for delivery on the date in question for a one month
Interest Period beginning on that date as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the




--------------------------------------------------------------------------------





Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the date in question, as adjusted from time to
time in the Administrative Agent’s sole discretion for reserve requirements,
deposit insurance assessment rates and other regulatory costs; provided that if
the LIBOR Daily Floating Rate shall be less than 0.25%, such rate shall be
deemed 0.25% for purposes of this Agreement. The LIBOR Daily Floating Rate is a
fluctuating rate of interest which can change on each Business Day.


"LIBOR Daily Floating Rate Loan" means a Loan that bears interest based on the
LIBOR Daily Floating Rate.


"LIBOR Screen Rate" means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).


"LIBOR Successor Rate" has the meaning specified in Section 3.03(c).


"LIBOR Successor Rate Conforming Changes" means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).


"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


"Loan" means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.


"Loan Documents" means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16 of this Agreement and the Administrative Agent Fee
Letter.


"Mandatory Cost" means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.


"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties or financial
condition of the Borrower and its Subsidiaries, taken as a whole or (b) a
material impairment of the ability of the Borrower to perform its obligations
under any Loan Documents.


"Maturity Date" means May 14, 2021; provided that, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.






--------------------------------------------------------------------------------





"Minimum Collateral Amount" means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the L/C Issuers with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 100% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the L/C Issuers in their
sole discretion.


"Moody's" means Moody's Investors Service, Inc. and any successor thereto.


"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.


"Non-Consenting Lender" means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.


"Non-Defaulting Lender" means, at any time, each Lender that is not a Defaulting
Lender at such time.


"Note" means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit 2.11.


"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.


"OFAC" means the Office of Foreign Assets Control of the United States
Department of the Treasury.


"Organization Documents" means the certificate or articles of incorporation and
the bylaws (or equivalent or comparable constitutive documents).


"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or




--------------------------------------------------------------------------------





otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 3.06).


"Outstanding Amount" means (a) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (b) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (c) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.


"Overnight Rate" means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.


"Participant" has the meaning specified in Section 10.06(d).


"Participant Register" has the meaning specified in Section 10.06(d).


"Participating Member State" means each state so described in any EMU
Legislation.


"PBGC" means the Pension Benefit Guaranty Corporation.


"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.


"Permitted Acquisitions" means Investments consisting of an Acquisition by the
Borrower or its Subsidiaries.


"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


"Plan" means any "employee benefit plan" (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.


"Platform" has the meaning specified in Section 6.02.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time.






--------------------------------------------------------------------------------





"Public Lender" has the meaning specified in Section 6.02.


"QFC Credit Support" has the meaning specified in Section 10.21.


"Recipient" means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder.


"Register" has the meaning specified in Section 10.06(c).


"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, representatives and advisors of such Person and of
such Person's Affiliates.


"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


"Request for Credit Extension" means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.


"Required Lenders" means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.


"Resolution Authority" means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.


"Responsible Officer" means the chief executive officer, chief financial
officer, treasurer or, assistant treasurer of the Borrower and, solely for
purposes of notices given pursuant to Article II, any other officer of the
Borrower so designated by any of the foregoing officers in a written notice to
the Administrative Agent or any other officer or employee of the Borrower
designated in or pursuant to an agreement between the Borrower and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower.


"Revaluation Date" means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan or a LIBOR Daily
Floating Rate Loan denominated in an Alternative Currency, (ii) each date of a
continuation of a Eurocurrency Rate Loan denominated in an Alternative Currency
pursuant to Section 2.02, and (iii) such additional dates as the Administrative
Agent shall determine or the Required Lenders shall require; and (b) with
respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit denominated in an Alternative Currency, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the applicable L/C Issuer under any Letter of
Credit denominated in an Alternative Currency, and (iv) such additional dates




--------------------------------------------------------------------------------





as the Administrative Agent or the applicable L/C Issuer shall determine or the
Required Lenders shall require.


"Revolving Credit Exposure" means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Committed Loans and such
Lender's participation in L/C Obligations and Swing Line Loans at such time.


"Sanction(s)" means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty's Treasury ("HMT") or other similar
relevant sanctions authority.


"S&P" means Standard & Poor's Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.


"Same Day Funds" means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.


"Scheduled Unavailability Date" has the meaning specified in Section 3.03(c).


"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


"Special Notice Currency" means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.


"Spot Rate" for a currency means the rate determined by the Administrative Agent
or an L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 8:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made (which shall be no less favorable
to the Borrower than the rate then generally quoted by the Administrative Agent
or such L/C Issuer, as applicable, for transactions of like size); provided that
the Administrative Agent or such L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or such L/C
Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that such L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.


"Sterling" and "£" mean the lawful currency of the United Kingdom.


"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity which is consolidated with
such Person under GAAP. Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
the Borrower.


"Supported QFC" has the meaning specified in Section 10.21.






--------------------------------------------------------------------------------





"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any similar master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.


"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Contracts, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


"Swing Line Borrowing" means a borrowing of a Swing Line Loan pursuant to
Section 2.04.


"Swing Line Lender" means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


"Swing Line Loan" has the meaning specified in Section 2.04(a).


"Swing Line Loan Notice" means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit 2.04 or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approve by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.


"Swing Line Sublimit" means an amount equal to the lesser of (a) $250,000,000
and (b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments.


"Synthetic Lease Obligation" means the monetary obligation of a Person under
(a) a so‑called synthetic, off‑balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


"TARGET Day" means any day on which the Trans‑European Automated Real‑time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.






--------------------------------------------------------------------------------





"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


"Threshold Amount" means $150,000,000.


"Total Credit Exposure" means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.


"Total Outstandings" means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.


"Type" means, with respect to a Committed Loan, its character as a Base Rate
Loan, a LIBOR Daily Floating Rate Loan or a Eurocurrency Rate Loan.


"UCC" means the Uniform Commercial Code as in effect in the State of New York.


"UCP" means, with respect to any standby Letter of Credit, the Uniform Customs
and Practice for Documentary Credits, International Chamber of Commerce ("ICC")
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).


"UK Financial Institution" means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.


"UK Resolution Authority" means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.


"Unfunded Pension Liability" means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 or Section 4.30 of the Code for
the applicable plan year.


"United States" and "U.S." mean the United States of America.


"Unreimbursed Amount" has the meaning specified in Section 2.03(c)(i).


"U.S. Person" means any Person that is a "United States person" as defined in
Section 7701(a)(30) of the Code.


"U.S. Special Resolution Regimes" has the meaning specified in Section 10.21.


"U.S. Tax Compliance Certificate" has the meaning specified in Section
3.01(e)(ii)(B)(III).


"Write-Down and Conversion Powers" means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or




--------------------------------------------------------------------------------





change the form of a liability of any UK Financial Institution or any contract
or instrument under which that liability arises, to convert all or part of that
liability into shares, securities or obligations of that person or any other
person, to provide that any such contract or instrument is to have effect as if
a right had been exercised under it or to suspend any obligation in respect of
that liability or any of the powers under that Bail-In Legislation that are
related to or ancillary to any of those powers.


"Yen" and "¥" mean the lawful currency of Japan.


1.02    Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation." The word "will" shall be construed to have the same
meaning and effect as the word "shall." Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (iii) the words "herein," "hereof" and
"hereunder," and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words "asset" and "property" shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


(b)    In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words "to" and
"until" each mean "to but excluding;" and the word "through" means "to and
including."


(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability




--------------------------------------------------------------------------------





company that is a Subsidiary, joint venture or any other like term shall also
constitute such a Person or entity).


1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 on financial liabilities shall be
disregarded.


(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.


(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 - Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.


1.04    Rounding.
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number with the same number of places as such ratio is expressed herein
(with a rounding‑up if there is no nearest number).


1.05    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent or an L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts




--------------------------------------------------------------------------------





between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by the Borrower hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or an L/C Issuer, as applicable.


(b)    Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or an L/C Issuer, as the case may be.


(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of "Eurocurrency Rate" or “LIBOR Daily Floating Rate” or with respect
to any comparable or successor rate thereto.


1.06    Additional Alternative Currencies.
(a)    The Borrower may from time to time request that Eurocurrency Rate Loans
be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of "Alternative Currency;" provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuers.


(b)    Any such request shall be made to the Administrative Agent not later than
10:00 a.m., ten Business Days (20 Business Days in the case of a Special Notice
Currency) prior to the date of the desired Credit Extension (or such other time
or date as may be agreed by the Administrative Agent and, in the case of any
such request pertaining to Letters of Credit, the applicable L/C Issuer, in its
or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the applicable L/C Issuer
thereof. Each Lender (in the case of any such request pertaining to Eurocurrency
Rate Loans) or the applicable L/C Issuer (in the case of a request pertaining to
Letters of Credit) shall notify the Administrative Agent, not later than
10:00 a.m., five Business Days (ten Business Days in the case of a Special
Notice Currency) after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.


(c)    Any failure by a Lender or an L/C Issuer, as the case may be, to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Lender or such L/C Issuer, as the case may be,
to permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued
in such requested currency. If the Administrative Agent and all the Lenders
consent to making Eurocurrency Rate Loans in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Committed Borrowings of Eurocurrency Rate Loans; and if the
Administrative Agent and the applicable L/C Issuer consent to the issuance of
Letters of Credit in such




--------------------------------------------------------------------------------





requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Borrower.


1.07    Change of Currency.
(a)    Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Committed Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Committed Borrowing, at the end of the then current Interest Period.


(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.


(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.


1.08    Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).


1.09    Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.


1.10    Interest Rates.
The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
"Eurocurrency Rate" or with respect to any rate that is an alternative or
replacement for or successor to any of such rate (including, without limitation,
any LIBOR Successor Rate) or the effect of any of the foregoing, or of any LIBOR
Successor Rate Conforming Changes.




--------------------------------------------------------------------------------







ARTICLE II


THE COMMITMENTS AND CREDIT EXTENSIONS


2.01    Committed Loans.
Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a "Committed Loan") to the Borrower in
Dollars or in one or more Alternative Currencies from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender's Commitment; provided,
however, that after giving effect to any Committed Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, (ii) the Revolving
Credit Exposure of any Lender shall not exceed such Lender's Commitment, and
(iii) the aggregate Outstanding Amount of all Committed Loans denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit.
Within the limits of each Lender's Commitment, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Committed Loans may be
Base Rate Loans, LIBOR Daily Floating Rate Loans or Eurocurrency Rate Loans, as
further provided herein.


2.02    Borrowings, Conversions and Continuations of Committed Loans.
(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Borrower's irrevocable notice to the Administrative Agent, which
may be given by (A) telephone or (B) a Committed Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Committed Loan Notice. Each such Committed Loan Notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate
Committed Loans, (ii) four Business Days (or five Business Days in the case of a
Special Notice Currency) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (iii) on the requested date of any Borrowing of Base Rate Committed Loans or
LIBOR Daily Floating Rate Committed Loans; provided, however, that if the
Borrower wishes to request Eurocurrency Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of "Interest Period," the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) four Business Days prior to
the requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (ii) five Business Days (or six Business
days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than
11:00 a.m., (i) three Business Days before the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) four Business Days (or five Business days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
the Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple




--------------------------------------------------------------------------------





of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Committed Borrowing of or conversion to Base Rate Committed Loans
or LIBOR Daily Floating Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Committed Loans to be
borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto and
(vi) the currency of the Committed Loans to be borrowed (it being understood
that LIBOR Daily Floating Rate Loans can only be made in Dollars). If the
Borrower fails to specify a currency in a Committed Loan Notice requesting a
Borrowing, then the Committed Loans so requested shall be made in Dollars. If
the Borrower fails to specify a Type of Committed Loan in a Committed Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Committed Loans shall be made as, or
converted to, Base Rate Loans; provided, however, that in the case of a failure
to timely request a continuation of Committed Loans denominated in an
Alternative Currency, such Loans shall be continued as Eurocurrency Rate Loans
in their original currency with an Interest Period of one month. Any automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. No Committed Loan may be converted into or continued as a
Committed Loan denominated in a different currency, but instead must be prepaid
in the original currency of such Committed Loan and reborrowed in the other
currency.


(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Committed Loans denominated in a currency other than
Dollars, in each case as described in the preceding clause. In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent's Office for the applicable currency not later than 1:00 p.m., in the case
of any Committed Loan denominated in Dollars, and not later than the Applicable
Time specified by the Administrative Agent in the case of any Committed Loan in
an Alternative Currency, in each case on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing denominated in Dollars is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and, second, shall be
made available to the Borrower as provided above.


(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans




--------------------------------------------------------------------------------





denominated in an Alternative Currency be prepaid, or redenominated into Dollars
in the amount of the Dollar Equivalent thereof, on the last day of the then
current Interest Period with respect thereto.


(d)    The Administrative Agent shall promptly (and in any event on the date of
determination) notify the Borrower and the Lenders of the interest rate
applicable to any Interest Period for Eurocurrency Rate Loans upon determination
of such interest rate. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America's prime rate used in determining the Base Rate promptly
following the public announcement of such change.


(e)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.


2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.


(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Borrower or any of its Subsidiaries, as specified by the Borrower
in requesting such Letter of Credit, and to amend or extend Letters of Credit
previously issued by it, in accordance with clause (b) below, and (2) to honor
drawings under the Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (w) the Total
Outstandings shall not exceed the Aggregate Commitments, (x) the Revolving
Credit Exposure of any Lender shall not exceed such Lender's Commitment, (y) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit and (z) the Outstanding Amount of all L/C Obligations of any L/C Issuer
shall not exceed such L/C Issuer's L/C Commitment. Each request by the Borrower
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower's ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.


(ii)    An L/C Issuer shall not issue any Letter of Credit, if:


(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or


(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.






--------------------------------------------------------------------------------





(iii)    An L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:


(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;


(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;


(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;


(D)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;


(E)    the L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency;


(F)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or


(G)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer's actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.


(iv)    An L/C Issuer shall not amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.


(v)    An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (a) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (b) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.


(vi)    An L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
L/C Issuer shall have all of the benefits and immunities (a) provided to the
Administrative Agent in Article IX with respect to




--------------------------------------------------------------------------------





any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
"Administrative Agent" as used in Article IX included such L/C Issuer with
respect to such acts or omissions, and (b) as additionally provided herein with
respect to such L/C Issuer.


(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto‑Extension Letters of Credit.


(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the applicable L/C Issuer, by personal delivery or by any other means
acceptable to the applicable L/C Issuer. The Letter of Credit Application must
be received by the applicable L/C Issuer and the Administrative Agent not later
than 11:00 a.m. at least two Business Days (or such later date and time as the
Administrative Agent and such L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and currency thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to such L/C Issuer
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as such L/C Issuer may reasonably require.
Additionally, the Borrower shall furnish to such L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may reasonably
require.


(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the applicable L/C
Issuer has received written notice from any Lender, the Administrative Agent or
the Borrower, at least one Business Day prior to the requested date of issuance
or amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer's usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such L/C Issuer a risk participation in such Letter of Credit in
an amount equal to the product of such Lender's Applicable Percentage times the
amount of such Letter of Credit.






--------------------------------------------------------------------------------





(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an "Auto‑Extension Letter of Credit"); provided that any such Auto‑Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve‑month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the "Non‑Extension Notice Date") in each such twelve‑month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto‑Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non‑Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing such L/C Issuer not to permit such extension.


(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.


(c)    Drawings and Reimbursements; Funding of Participations.


(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrower and the Administrative Agent thereof. In the case of a Letter of
Credit denominated in an Alternative Currency, the Borrower shall reimburse such
L/C Issuer in such Alternative Currency, unless (A) such L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified such L/C Issuer promptly following
receipt of the notice of drawing that the Borrower will reimburse such L/C
Issuer in Dollars. In the case of any such reimbursement in Dollars of a drawing
under a Letter of Credit denominated in an Alternative Currency, the applicable
L/C Issuer shall notify the Borrower of the Dollar Equivalent of the amount of
the drawing promptly following the determination thereof. Not later than
11:00 a.m. on the date of any payment by the applicable L/C Issuer under a
Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the date
of any payment by such L/C Issuer under a Letter of Credit to be reimbursed in
an Alternative Currency (each such date, an "Honor Date"), the Borrower shall
reimburse such L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing and in the applicable currency. If the Borrower fails
to so reimburse the applicable L/C Issuer by such time, the Administrative Agent
shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the "Unreimbursed Amount"), and the amount of such
Lender's Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a




--------------------------------------------------------------------------------





Committed Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice). Any notice given by the applicable L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.


(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the applicable L/C Issuer, in Dollars, at
the Administrative Agent's Office for Dollar‑denominated payments in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
12:00 noon on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Committed
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to such L/C Issuer in Dollars.


(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender's payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.


(iv)    Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender's Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.


(v)    Each Lender's obligation to make Committed Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower, any Subsidiary or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender's obligation to make
Committed Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Borrower of a Committed
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the applicable L/C Issuer for the
amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.


(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), such L/C




--------------------------------------------------------------------------------





Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender's Committed Loan
included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of the applicable L/C
Issuer submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (vi) shall be conclusive absent manifest
error.


(d)    Repayment of Participations.


(i)    At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender's L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in Dollars and in the same
funds as those received by the Administrative Agent.


(ii)    If any payment received by the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by such L/C Issuer in its reasonable
discretion), each Lender shall pay to the Administrative Agent for the account
of such L/C Issuer its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.


(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:


(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;


(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement




--------------------------------------------------------------------------------





therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;


(iv)    any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not comply with the terms of
such Letter of Credit; or any payment made by such L/C Issuer under such Letter
of Credit to any Person purporting to be a trustee in bankruptcy,
debtor‑in‑possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;


(v)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally;


(vi)    waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer's protection and not the protection of the Borrower or any waiver by such
L/C Issuer which does not in fact materially prejudice the Borrower;
(vii)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(viii)    any payment made by such L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable; or
(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.


(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the applicable L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuers shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower's pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or




--------------------------------------------------------------------------------





assignee of the L/C Issuers shall be liable or responsible for any of the
matters described in clauses (i) through (ix) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuers may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves in a final non-appealable judgment by a court of competent
jurisdiction were caused by the L/C Issuers' willful misconduct or gross
negligence or the L/C Issuers' failure to pay under any Letter of Credit after
the presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may, in its
sole discretion, accept documents that appear on their face to be in substantial
compliance with the terms of the Letter of Credit, without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit, and the L/C
Issuers shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The L/C Issuers may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication ("SWIFT") message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.


(g)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the Borrower when a Letter of
Credit is issued, the rules of the ISP shall apply to each standby Letter of
Credit. Notwithstanding the foregoing, the L/C Issuer shall not be responsible
to the Borrower for, and the L/C Issuer's rights and remedies against the
Borrower shall not be impaired by, any action or inaction of the L/C Issuer
required under any law, order, or practice that is required to be applied to any
Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, as
applicable.


(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, in
Dollars, a Letter of Credit fee (the "Letter of Credit Fee") for each Letter of
Credit equal to the Applicable Rate times the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. Letter of Credit Fees shall be (i) due and payable on the last
Business Day of each of January, April, July and October, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.


(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the applicable L/C Issuer for its own
account, in Dollars, a fronting fee with respect to each Letter of Credit, at a
rate per annum equal to 0.125% (or such other amount as agreed between the
Borrower and such L/C Issuer) computed on the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall




--------------------------------------------------------------------------------





be due and payable on the tenth Business Day after the end of each January,
April, July and October, in respect of the most recently‑ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. In addition, the Borrower shall pay directly to the applicable L/C
Issuer for its own account, in Dollars, the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the applicable L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
promptly following demand and are nonrefundable.


(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower's business derives substantial benefits from the
businesses of such Subsidiaries.


(l)    Resignation of an L/C Issuer. Notwithstanding anything to the contrary
contained herein, upon 30 days' notice to the Borrower and the Lenders, an L/C
Issuer may resign as L/C Issuer. In the event of any such resignation as L/C
Issuer, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer hereunder with the consent of such Lender and the Required
Lenders; provided, however, that no failure by the Borrower to appoint any such
successor shall affect the resignation of such L/C Issuer. The resigning L/C
Issuer shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). Upon the appointment of a successor L/C Issuer, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer and (ii) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to such retiring L/C Issuer to effectively assume the obligations
of such retiring L/C Issuer with respect to such Letters of Credit.


(m)    Reporting of Letter of Credit Information. On (i) the last Business Day
of each calendar month, and (ii) each date that an L/C Credit Extension occurs
with respect to any Letter of Credit, each L/C Issuer shall deliver to the
Administrative Agent a report in the form of Exhibit 2.03 hereto, appropriately
completed with the information for every Letter of Credit issued by such L/C
Issuer that is outstanding hereunder.


2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans in Dollars (each such loan, a
"Swing Line Loan") to the Borrower from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit; provided, however, that (w)
after giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed the Aggregate Commitments and (ii) the Revolving




--------------------------------------------------------------------------------





Credit Exposure of any Lender shall not exceed such Lender's Commitment, (x) the
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan, (y) the Swing Line Lender shall not be under any
obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure and (z) the
obligation of the Swing Line Lender to make any Swing Line Loan shall be at its
sole discretion if, after giving effect to such Swing Line Loan, the Outstanding
Amount of all Swing Line Loans, when aggregated with the Applicable Percentage
of the Outstanding Amount of Committed Loans and L/C Obligations of the Lender
acting as Swing Line Lender, would exceed the amount of such Lender's
Commitment. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender's Applicable Percentage times
the amount of such Swing Line Loan.


(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower's irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such Swing Line Loan Notice must be received by the Swing Line Lender and
the Administrative Agent not later than 12:00 noon on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $5,000,000, and (ii) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lender of any telephonic Swing
Line Loan Notice, the Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Lender)
prior to 1:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 2:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in Same Day Funds (or by wire
transfer to such account as may be designated by the Borrower in writing to the
Administrative Agent and the Swing Line Lender).


(c)    Refinancing of Swing Line Loans.


(i)    Each Swing Line Loan shall be due and payable on the tenth Business Day
following the making of such Swing Line Loan; provided that the Swing Line
Lender at any time in its sole and absolute discretion may request, on behalf of
the Borrower (which hereby irrevocably authorizes the Swing Line Lender to so
request on its behalf), that each Lender make a Base Rate Committed Loan in an
amount equal to such Lender's Applicable Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.02. The Swing Line Lender shall furnish
the Borrower with a copy of the applicable Committed Loan Notice




--------------------------------------------------------------------------------





promptly after delivering such notice to the Administrative Agent. Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Committed Loan Notice available to the Administrative Agent in Same Day
Funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swing Line Loan) for the account of the Swing Line
Lender at the Administrative Agent's Office for Dollar‑denominated payments not
later than 12:00 noon on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.


(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender's payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.


(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender's Committed Loan included in the
relevant Committed Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.


(iv)    Each Lender's obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender's obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.


(d)    Repayment of Participations.


(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.






--------------------------------------------------------------------------------





(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.


(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender's Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.


(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.


2.05    Prepayments.
(a)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be in a form acceptable
to the Administrative Agent and be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four Business Days (or five,
in the case of prepayment of Loans denominated in Special Notice Currencies)
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (C) on the date of prepayment of Base Rate Committed
Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated in Dollars
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; (iii) any prepayment of Eurocurrency Rate Loans denominated
in Alternative Currencies shall be in a minimum principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof; and (iv) any prepayment of
Base Rate Committed Loans or LIBOR Daily Floating Rate Committed Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurocurrency
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender's Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.


(b)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 12:00 noon on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make




--------------------------------------------------------------------------------





such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.


(c)    If the Administrative Agent notifies the Borrower at any time that the
Total Outstandings at such time exceed an amount equal to 105% of the Aggregate
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrower shall prepay Loans and/or the Borrower shall Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
100% of the Aggregate Commitments then in effect; provided, however, that,
subject to the provisions of Section 2.16, the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless
after the prepayment in full of the Loans the Total Outstandings exceed the
Aggregate Commitments then in effect. The Administrative Agent may, at any time
and from time to time after the initial deposit of such Cash Collateral, request
that additional Cash Collateral be provided in order to protect against the
results of further exchange rate fluctuations.


(d)    If the Administrative Agent notifies the Borrower at any time that the
Outstanding Amount of all Loans denominated in Alternative Currencies at such
time exceeds an amount equal to 105% of the Alternative Currency Sublimit then
in effect, then, within two Business Days after receipt of such notice, the
Borrower shall prepay Loans in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Alternative Currency Sublimit then in effect.


(e)    If the Administrative Agent notifies the Borrower at any time that the
Outstanding Amount of all L/C Obligations at such time exceeds an amount equal
to 105% of the Letter of Credit Sublimit then in effect, then, within two
Business Days after receipt of such notice, the Borrower shall Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Outstanding Amount of L/C Obligations as of such date of payment to an
amount not to exceed 100% of the Letter of Credit Sublimit then in effect.


2.06    Termination or Reduction of Commitments.
The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Alternative Currency Sublimit, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Aggregate Commitments, such sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. The amount of any such Aggregate Commitment
reduction shall not be applied to the Alternative Currency Sublimit or the
Letter of Credit Sublimit unless otherwise specified by the Borrower. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.


2.07    Repayment of Loans.




--------------------------------------------------------------------------------





(a)    The Borrower shall repay to each Lender, on the applicable Maturity Date,
the aggregate principal amount of Committed Loans made to the Borrower by such
Lender outstanding on such date and such Lender's Commitment shall terminate on
such date.


(b)    The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.


2.08    Interest.
(a)    Subject to the provisions of clause (b) below, (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate plus (in the case of a Eurocurrency
Rate Loan of any Lender which is lent from a Lending Office in the United
Kingdom or a Participating Member State) the Mandatory Cost; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; (iii) each LIBOR Daily Floating Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the LIBOR Daily Floating Rate plus
the Applicable Rate; and (iv) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.


(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.


(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09    Fees.
In addition to certain fees described in clauses (h) and (i) of Section 2.03:


(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to the




--------------------------------------------------------------------------------





Applicable Rate times the actual daily amount by which the Aggregate Commitments
exceed the sum of (i) the Outstanding Amount of Committed Loans and (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.17. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each January, April, July and October,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.


(b)    Other Fees. (i)    The Borrower shall pay to the Administrative Agent for
its own account, in Dollars, fees in the amounts and at the times specified in
the Administrative Agent Fee Letter. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.


(ii)    The Borrower shall pay to the Arrangers and Lenders, in Dollars, such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.


2.10    Computation of Interest and Fees.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360‑day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365‑day year), or, in
the case of interest in respect of Committed Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.


2.11    Evidence of Debt.
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to the Borrower
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note, which shall evidence such
Lender's Loans to the Borrower in addition to such accounts or records. Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto.






--------------------------------------------------------------------------------





(b)    In addition to the accounts and records referred to in clause (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.


2.12    Payments Generally; Administrative Agent's Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent's Office in Dollars and in Same Day Funds not
later than 1:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent's Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, the Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, the Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each Lender
its Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender's Lending
Office. All payments received by the Administrative Agent (i) after 1:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.


(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 1:00 p.m. on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender's share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing, and (B) in the case
of a payment to be




--------------------------------------------------------------------------------





made by the Borrower, the interest rate applicable to Base Rate Loans. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Committed Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender's
Committed Loan included in such Committed Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.


(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the applicable L/C Issuer hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such L/C Issuer, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the applicable L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such L/C Issuer, in Same Day Funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate. Any such payment by the Lenders is without
prejudice to any claim the Lenders may have against the Borrower for failure to
pay such amount. If the Borrower in fact made such payment then the
Administrative Agent shall remit such payment promptly to the Lenders.


A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this clause (b) shall be conclusive, absent manifest
error.


(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.


(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).


(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.13    Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it, or the participations in L/C Obligations or in
Swing Line Loans held by it resulting in such Lender's receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued




--------------------------------------------------------------------------------





interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them; provided that:


(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)    the provisions of this Section shall not be construed to apply to (A)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.16 or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).


The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.


2.14    [Reserved].
2.15    Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may from time to time, request an increase in the Aggregate Commitments by an
amount (for all such requests) not exceeding $2,000,000,000; provided that any
such request for an increase shall be in a minimum amount of $100,000,000. At
the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).


(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.


(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders'
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
L/C Issuers and the Swing Line Lender (which approvals shall not be unreasonably
withheld), the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel. Notwithstanding the foregoing, any
increase in the Commitment of any existing Lender in connection




--------------------------------------------------------------------------------





with an increase in the Commitments pursuant to this Section 2.15 shall be
subject to the prior written approval of each L/C Issuer.


(d)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Borrower (in consultation with
the Administrative Agent) shall determine the effective date (the "Increase
Effective Date") and the final allocation of such increase. The Administrative
Agent shall promptly notify the Borrower and the Lenders of the final allocation
of such increase and the Increase Effective Date.


(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, and in addition to the other requirements set forth in this Section
2.15, the following conditions precedent shall be satisfied:


(i)    the Aggregate Commitments shall not exceed $5,000,000,000 without the
consent of the Required Lenders;


(ii)    no Default shall have occurred and be continuing on the Increase
Effective Date;


(iii)    the representations and warranties set forth in Article V shall be true
and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) on and as of the Increase Effective Date, except (i) to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality or reference to Material Adverse Effect) as of such
earlier date and (ii) that for purposes of this Section 2.15(e), the
representations and warranties contained in clauses (a) and (b) of Section 5.05
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01;


(iv)    the Administrative Agent shall have received (A) additional Commitments
in a corresponding amount of such requested increase from either existing
Lenders and/or one or more other institutions that qualify as Eligible Assignees
(it being understood and agreed that no existing Lender shall be required to
provide an additional Commitment) and (B) documentation from each institution
providing an additional Commitment evidencing its additional Commitment and its
obligations under this Agreement in form and substance acceptable to the
Administrative Agent;


(v)    the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Borrower) it may reasonably request
relating to the corporate or other necessary authority for such increase and the
validity of such increase in the Aggregate Commitments, and any other matters
relevant thereto, all in form and substance reasonably satisfactory to the
Administrative Agent; and


(vi)    if any Loans are outstanding at the time of the increase in the
Aggregate Commitments, the Borrower shall, if applicable, prepay one or more
existing Committed Loans (such prepayment to be subject to Section 3.05) in an
amount necessary such that after giving effect to the increase in the Aggregate
Commitments, each Lender will hold its pro rata share (based on its Applicable
Percentage of the increased Aggregate Commitments) of outstanding Loans.






--------------------------------------------------------------------------------





(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.


2.16    Cash Collateral.
(a)    Certain Credit Support Events. If (i) an L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing that is not repaid when due, (ii) as of the Letter
of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the Borrower shall be required to provide Cash Collateral
pursuant to Section 8.02(c), or (iv) there shall exist a Defaulting Lender, the
Borrower shall immediately (in the case of clause (iii) above) or within one
Business Day (in all other cases) following any request by the Administrative
Agent or the applicable L/C Issuer, provide Cash Collateral in an amount not
less than the applicable Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (iv) above, after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender).


(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in a blocked, non-interest bearing deposit account at Bank
of America. The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.05, 2.17 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuers that there exists
excess Cash Collateral; provided, however, the Person providing Cash Collateral
and the L/C Issuers may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.
2.17    Defaulting Lenders.




--------------------------------------------------------------------------------





(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of "Required Lenders" and Section
10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuers' Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as reasonably determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender's potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer's future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuers or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.17(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the




--------------------------------------------------------------------------------





Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.16.
(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender's participation in L/C
Obligations that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to the L/C Issuers the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer's Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender's participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender's Commitment) but only to the extent that (x)
the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender's Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender's increased exposure following such
reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender's Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers' Fronting Exposure in accordance with the
procedures set forth in Section 2.16.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
2.17(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from




--------------------------------------------------------------------------------





Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender's having been a Defaulting Lender.
ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.


(i) Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or the Borrower, then the Administrative Agent or the Borrower shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.


(ii)    If the Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.


(iii)    If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.


(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.






--------------------------------------------------------------------------------





(c)    Tax Indemnifications. (i) The Borrower shall, and does hereby, indemnify
each Recipient, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or an L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive
absent manifest error. The Borrower shall, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or an L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.


(ii)    Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) the Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender's failure to comply with the provisions of Section
10.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Borrower, as applicable, against any Excluded Taxes
attributable to such Lender or such L/C Issuer, in each case, that are payable
or paid by the Administrative Agent or the Borrower in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and each L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).


(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.


(e)    Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two




--------------------------------------------------------------------------------





sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender's reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the "interest" article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
"business profits" or "other income" article of such tax treaty;


(II)    executed copies of IRS Form W-8ECI,


(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 3.01(a) to the effect that such Foreign
Lender is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a
"10 percent shareholder" of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a "controlled foreign corporation" described in
Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y)
executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or


(IV)     to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit 3.01(b) or Exhibit 3.01(c), IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may




--------------------------------------------------------------------------------





provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
3.01(d) on behalf of each such direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement.


Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or an L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or such L/C Issuer, as the case may be. If
any Recipient determines, that it has received a refund of any Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section 3.01, it shall pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
the Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such




--------------------------------------------------------------------------------





refund had never been paid. This subsection shall not be construed to require
any Recipient to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the Borrower or any other
Person.


(g)    Survival. Each party's obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.


3.02    Illegality.
If any Law has made it unlawful, or any Governmental Authority has asserted that
it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to the
Eurocurrency Rate or the LIBOR Daily Floating Rate (whether denominated in
Dollars or an Alternative Currency), or to determine or charge interest rates
based upon the Eurocurrency Rate or the LIBOR Daily Floating Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurocurrency Rate Loans or LIBOR
Daily Floating Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans or LIBOR Daily Floating Rate Loans in Dollars, to
convert Base Rate Committed Loans to Eurocurrency Rate Loans or LIBOR Daily
Floating Rate Loans, shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable and such
Loans are denominated in Dollars, convert all such Eurocurrency Rate Loans or
LIBOR Daily Floating Rate Loans of such Lender to Base Rate Loans (the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, in the case of LIBOR Daily
Floating Rate Loans or if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.


3.03    Inability to Determine Rates.
(a)If in connection with any request for a LIBOR Daily Floating Rate Loan,
Eurocurrency Rate Loan or a conversion to or continuation thereof, (i) the
Administrative Agent determines that (A) deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such LIBOR Daily Floating Rate Loan or such Eurocurrency Rate Loan, (B) (x)
adequate and reasonable means do not exist for determining the LIBOR Daily
Floating




--------------------------------------------------------------------------------





Rate or the Eurocurrency Rate for any requested Interest Period with respect to
a proposed Eurocurrency Rate Loan (whether denominated in Dollars or an
Alternative Currency) or in connection with an existing or proposed Base Rate
Loan and (y) the circumstances described in Section 3.03(c)(i) do not apply, or
(C) a fundamental change has occurred in the foreign exchange or interbank
markets with respect to an Alternative Currency (including changes in national
or international financial, political or economic conditions or currency
exchange rates or exchange controls) (in each case with respect to this clause
(i), "Impacted Loans"), or (ii) the Administrative Agent or the Required Lenders
determine for any reason the LIBOR Daily Floating Rate or the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan or conversion or continuation thereof does not adequately and fairly
reflect the cost to such Lenders of funding such LIBOR Daily Floating Rate Loan
or such Eurocurrency Rate Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain LIBOR Daily Floating Rate Loans or Eurocurrency Rate Loans in
the affected currency or currencies shall be suspended (to the extent of the
affected LIBOR Daily Floating Rate Loans, Eurocurrency Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (or, in the case
of a determination by the Required Lenders described in clause (ii) of Section
3.03(a), until the Administrative Agent upon instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or a continuation
of LIBOR Daily Floating Rate Loans or Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected LIBOR Daily Floating Rate
Loans, Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein.


(b)Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.03(a), the Administrative
Agent, with the consent of the Borrower and in consultation with the Required
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (i) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (i) of the first sentence of
Section 3.03(a), (ii) the Administrative Agent or the Required Lenders notify
the Administrative Agent and the Borrower that such alternative interest rate
does not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (iii) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.


(c)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:


(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen




--------------------------------------------------------------------------------





Rate is not available or published on a current basis and such circumstances are
unlikely to be temporary; or


(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans in
the applicable currency, provided that, at the time of such statement, there is
no successor administrator that is satisfactory to the Administrative Agent,
that will continue to provide LIBOR after such specific date (such specific
date, the "Scheduled Unavailability Date"); or


(iii)syndicated loans currently being executed, or existing syndicated loans
which include language similar to that contained in this Section 3.03, are being
executed, or amended (as applicable), to incorporate or adopt a new benchmark
interest rate to replace LIBOR,


then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.03 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities for such alternative benchmarks and, in each case, including
any mathematical or other adjustments to such benchmark giving due consideration
to any evolving or then existing convention for similar syndicated credit
facilities for such benchmarks, which adjustment or method for calculating such
adjustment shall be published on an information service as selected by the
Administrative Agent from time to time in its reasonable discretion and may be
periodically updated (the "Adjustment;" and any such proposed rate, a "LIBOR
Successor Rate"), and any such amendment shall become effective at 5:00 p.m. on
the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders (A) in the case of an amendment
to replace LIBOR with a rate described in clause (x), object to the Adjustment;
or (B) in the case of an amendment to replace LIBOR with a rate described in
clause (y), object to such amendment; provided that for the avoidance of doubt,
in the case of clause (A), the Required Lenders shall not be entitled to object
to any SOFR-Based Rate contained in any such amendment. Such LIBOR Successor
Rate shall be applied in a manner consistent with market practice; provided that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
LIBOR Daily Floating Rate Loans and Eurocurrency Rate Loans shall be suspended,
(to the extent of the affected LIBOR Daily Floating Rate Loans, Eurocurrency
Rate Loans or Interest Periods), and (y) the Eurocurrency Rate component shall
no longer be utilized in determining the Base Rate.  Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBOR Daily Floating Rate Loans or Eurocurrency
Rate Loans (to the extent of the affected LIBOR Daily Floating Rate Loans,
Eurocurrency Rate Loans or Interest Periods) or, failing that, will be deemed to
have converted such request into a request for a Committed Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein. Notwithstanding anything




--------------------------------------------------------------------------------





else herein, any definition of LIBOR Successor Rate shall provide that in no
event shall such LIBOR Successor Rate be less than 0.25% for purposes of this
Agreement. In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Rate Conforming Changes to the Lenders
reasonably promptly after such amendment becomes effective.


3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by Section 3.04(e)
and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or the applicable L/C Issuer;


(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;


(iii)    result in the failure of the Mandatory Cost, as calculated hereunder,
to represent the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining LIBOR Daily Floating Rate
Loans or Eurocurrency Rate Loans; or


(iv)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement, LIBOR Daily
Floating Rate Loans or Eurocurrency Rate Loans made by such Lender or any Letter
of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Loan the
interest on which is determined by reference to the Eurocurrency Rate or the
LIBOR Daily Floating Rate (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or such L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Borrower will pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.


(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender's or such L/C Issuer's holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's or such L/C Issuer's capital or on
the capital of




--------------------------------------------------------------------------------





such Lender's or such L/C Issuer's holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender's or such L/C Issuer's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's or
such L/C Issuer's policies and the policies of such Lender's or such L/C
Issuer's holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender's or such L/C Issuer's holding company for any such
reduction suffered.


(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
clause (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 15 Business Days after receipt thereof.


(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender's or such L/C Issuer's
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender's or such L/C
Issuer's intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six‑month period referred to above shall be extended to include the period of
retroactive effect thereof).


(e)    Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as "Eurocurrency liabilities"), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive) and not
reflected in the Mandatory Cost, and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive) and not
reflected in the Mandatory Cost, which in each case shall be due and payable on
each date on which interest is payable on such Loan; provided that the Borrower
shall have received at least 10 days' prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender. If
a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 10 days from
receipt of such notice.


3.05    Compensation for Losses.




--------------------------------------------------------------------------------





Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:


(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;


(c)    any failure by the Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or


(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;


including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract. The Borrower shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.


3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrower to repay
the Credit Extension in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or requires the Borrower to pay
any Indemnified Taxes or additional amounts to any Lender, L/C Issuer or any
Governmental Authority for the account of any Lender or L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower such Lender or L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or such L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or L/C Issuer,
as the case may be, to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender or L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable, documented out-of-pocket costs and
expenses incurred by any Lender or an L/C Issuer in connection with any such
designation or assignment.




--------------------------------------------------------------------------------







(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), or if any Lender delivers a notice under Section 3.02 the
effect of which would be to suspend such Lender's obligation to make or continue
LIBOR Daily Floating Rate Loans or Eurocurrency Rate Loans (or convert Base Rate
Committed Loans to Eurocurrency Rate Loans) in any currency, the Borrower may
replace such Lender in accordance with Section 10.13.


3.07    Survival.
All of the Borrower's obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.


ARTICLE IV


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01    Conditions to Effectiveness.
This Agreement shall be effective upon satisfaction of the following conditions
precedent:


(a)    Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the Borrower and, in the case of this
Agreement, by each Lender.


(b)    Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Borrower, addressed to the Administrative Agent
on behalf of each Lender, dated as of the Closing Date, and in form and
substance reasonably satisfactory to the Administrative Agent.


(c)    No Material Adverse Change. There shall not have occurred from July 27,
2019 through and including the date of this Agreement any event or condition
that has had or would be reasonably expected, either individually or in the
aggregate, to have a Material Adverse Effect.


(d)    Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, in form and substance reasonably satisfactory to the
Administrative Agent:


(i)    copies of the Organization Documents of the Borrower certified to be true
and complete as of a recent date prior to the date of this Agreement by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of the Borrower to be true and correct as of the Closing
Date;


(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
the Borrower is a party; and






--------------------------------------------------------------------------------





(iii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation, the state of its principal place of
business and each other jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect.


(e)    Officer's Closing Certificate. Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of the Borrower certifying that the
conditions specified in Section 4.01(c), Section 4.02(a) (but without giving
effect to the first parenthetical therein) and Section 4.02(b) have been
satisfied.


(f)    Fees. Receipt by the Administrative Agent, the Arrangers and the Lenders
of any fees required to be paid on or before the Closing Date.


(g)    Attorney Costs. The Borrower shall have paid all reasonable fees, charges
and disbursements of counsel to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent) to the extent invoiced prior
to or on the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).


(h)    Repayment of Existing Credit Agreement. Subject to Section 10.23, the
Borrower shall have, or shall have caused its Subsidiaries to, repay all
outstanding obligations and terminated all commitments to extend credit under
the Existing Credit Agreement.


(i)    "Know Your Customer"; Beneficial Ownership Certification. (i) Upon the
reasonable request of any Lender made at least two (2) days prior to the Closing
Date, the Borrower shall have provided to such Lender, and such Lender shall be
reasonably satisfied with, the documentation and other information so requested
in connection with applicable "know your customer" and anti-money-laundering
rules and regulations, including, without limitation, the PATRIOT Act, in each
case at least two (2) days prior to the Closing Date and (ii) at least two (2)
days prior to the Closing Date, if the Borrower qualifies as a "legal entity
customer" under the Beneficial Ownership Regulation, the Borrower shall have
delivered, to each Lender that so requests, a Beneficial Ownership Certification
in relation to the Borrower.


Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.


4.02    Conditions to all Credit Extensions.
The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Loans to
the other Type, or a continuation of Eurocurrency Rate Loans) is subject to the
following conditions precedent:






--------------------------------------------------------------------------------





(a)    The representations and warranties of the Borrower contained in Article V
(other than Sections 5.05(c) and 5.06) and in each other Loan Document or in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (and in all respects if any
such representation or warranty is already qualified by materiality or reference
to Material Adverse Effect) on and as of the date of such Credit Extension,
except (i) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality or reference to Material Adverse Effect) as of
such earlier date and (ii) that for purposes of this Section 4.02, the
representations and warranties contained in clauses (a) and (b) of Section 5.05
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01.


(b)    No Default shall exist, or would result from such proposed Credit
Extension or the application of the proceeds thereof.


(c)    The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.


(d)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuers (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.


Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.


ARTICLE V


REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and the Lenders
that:


5.01    Existence, Qualification and Power.
The Borrower (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.


5.02    Authorization; No Contravention.




--------------------------------------------------------------------------------





The execution, delivery and performance by the Borrower of each Loan Document
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of the
Borrower's Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material Contractual Obligation to which the Borrower is a
party or affecting the Borrower or the properties of the Borrower or any of its
Subsidiaries or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.


5.03    Governmental Authorization; Other Consents.
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Borrower of this Agreement or any other Loan Document
other than any Form 8-K (or alternative permitted disclosure document) that may
be required to be filed by the Borrower with the SEC.


5.04    Binding Effect.
This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by the Borrower. This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms.


5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) to the extent required by
GAAP, show or reflect all material indebtedness and other material liabilities
of the Borrower and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.


(b)    The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated January 25, 2020, and the related consolidated statements of
income or operations, shareholders' equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year‑end audit
adjustments.


(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.


5.06    Litigation.
Except for such matters as are described in the Borrower's quarterly report on
Form 10-Q for the quarter ended January 25, 2020, there are no actions, suits or
proceedings pending (of which the Borrower




--------------------------------------------------------------------------------





or any of its Subsidiaries has received notice) or, to the knowledge of the
Borrower, expressly threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties that (a) purport to materially affect or pertain
to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate are
reasonably likely to have a Material Adverse Effect.


5.07    No Default.
No Default has occurred and is continuing.


5.08    [Reserved].
5.09    [Reserved].
5.10    [Reserved].
5.11    Taxes.
The Borrower and its Subsidiaries have (a) filed all Federal, state and other
material tax returns and reports required to be filed, and (b) paid all material
Federal, material state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are (i) being contested in
good faith by appropriate proceedings and for which adequate reserves have been
provided to the extent required by GAAP or (ii) would not have a Material
Adverse Effect. There is no proposed tax assessment against the Borrower or any
Subsidiary that would reasonably be expected to have a Material Adverse Effect.
Neither the Borrower nor any Subsidiary thereof is party to any tax sharing
agreement with any Person other than the Borrower or one or more Subsidiaries
thereof.


5.12    ERISA Compliance.
Except as would not reasonably be expected to have a Material Adverse Effect:


(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter or opinion letter from the IRS or an application for such a
letter is currently being processed by the IRS with respect thereto and, to the
best knowledge of the Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification. The Borrower and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a variance of minimum funding standards pursuant to
Section 412 of the Code has been made with respect to any Plan.


(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan.


(c)    (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under




--------------------------------------------------------------------------------





Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and (v)
neither the Borrower nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or 4212(c) of ERISA.


5.13    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and does not intend to engage, principally or
as one of its principal activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) that are subject to the provisions of Section 7.01 or Section 7.04 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(e) will be margin stock.


(b)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an "investment company" under
the Investment Company Act of 1940.


5.14    [Reserved].
5.15    Compliance with Laws.
The Borrower and each Subsidiary thereof is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.


5.16    Taxpayer Identification Number; Other Identifying Information.
(a)The true and correct U.S. taxpayer identification number of the Borrower is
set forth on Schedule 10.02.


(b)As of the Closing Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.


5.17    OFAC.
Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of the
Borrower and its Subsidiaries, any director, officer, employee or controlled
affiliate thereof, is an individual or entity that is, or is owned or controlled
by one or more individuals or entities that are (a) currently the subject or
target of any Sanctions, (b) included on OFAC’s List of Specially Designated
Nationals or HMT’s Consolidated List of Financial Sanctions Targets, or any
similar list enforced by any other relevant sanctions authority or (c) located,
organized or resident in a Designated Jurisdiction. The Borrower and its
Subsidiaries have conducted their businesses in compliance in all material
respects with all applicable Sanctions and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
Sanctions.






--------------------------------------------------------------------------------





5.18    Anti-Corruption Laws.
Neither the Borrower nor any of its Subsidiaries are in violation of the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions the effect of which
is or would reasonably be expected to be material to the Borrower and its
Subsidiaries. The Borrower and its Subsidiaries have instituted and maintained
policies and procedures that it believes in good faith are designed to promote
and achieve compliance with such laws.




ARTICLE VI


AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:


6.01    Financial Statements.
Deliver to the Administrative Agent (for distribution to each Lender):


(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders' equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
PricewaterhouseCoopers LLP or another independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any "going concern" or like
qualification or exception or any qualification or exception as to the scope of
such audit; and


(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders' equity and cash flows for such fiscal quarter and for
the portion of the Borrower's fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as fairly presenting
in all material respects the financial condition, results of operations,
shareholders' equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year‑end audit adjustments and the
absence of footnotes.


As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.


6.02    Certificates; Other Information.






--------------------------------------------------------------------------------





Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent:


(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower;


(b)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;


(c)    promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable "know your customer" and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation; and


(d)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower's
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower's behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third‑party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies
or internet links to soft copies) of such documents. The Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, "Borrower Materials") by posting the Borrower
Materials on IntraLinks, Debt Domain, Syndtrak or another similar electronic
system (the "Platform") and (b) certain of the Lenders (each, a "Public Lender")
may have personnel who do not wish to receive material non‑public information
with respect to the Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market‑related activities with respect to such Persons' securities. The Borrower
hereby agrees that (A) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked "PUBLIC" which, at a
minimum, shall mean that the word "PUBLIC" shall appear prominently on the first
page thereof; (B) by marking Borrower Materials "PUBLIC," the Borrower shall be
deemed to




--------------------------------------------------------------------------------





have authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non‑public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (C) all Borrower Materials marked
"PUBLIC" are permitted to be made available through a portion of the Platform
designated "Public Investor" (and the Administrative Agent and the Arrangers
agree that only Borrower Materials marked "Public" shall be made available
through the portion of the Platform designated "Public Investor"); and (D) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked "PUBLIC" as being suitable only for posting on a
portion of the Platform not designated "Public Investor." Notwithstanding the
foregoing, the Borrower shall not be under any obligation to mark any Borrower
Materials "PUBLIC."


6.03    Notices.
Promptly (and in any event, within three Business Days) after a Responsible
Officer of the Borrower obtains knowledge thereof, notify the Administrative
Agent (who shall promptly notify the Lenders):


(a)    of the occurrence of any Default; and


(b)    of any announcement by Moody's or S&P of any change in a Debt Rating.


Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.


6.04    Payment of Taxes.
Pay and discharge as the same shall become due and payable, all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP, to the extent required, are being maintained by the Borrower or such
Subsidiary.


6.05    Preservation of Existence, Etc.
(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.03; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non‑preservation of which is expected by the
Borrower to have a Material Adverse Effect.


6.06    Maintenance of Properties.
(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and (b) make all necessary repairs thereto and
renewals and replacements thereof except, in each of clause (a)




--------------------------------------------------------------------------------





and (b) above, where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.


6.07    Maintenance of Insurance.
Maintain with financially sound and reputable insurance companies not Affiliates
of the Borrower, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons; provided
that the Borrower and its Subsidiaries may self-insure in amounts that would not
reasonably be expected to have a Material Adverse Effect.


6.08    Compliance with Laws.
Comply in all respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.


6.09    Books and Records.
(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower and its Subsidiaries; and (b) maintain such books of record and account
in material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over the Borrower or any Subsidiary, as
the case may be.


6.10    Inspection Rights.
Permit representatives and independent contractors of the Administrative Agent
to visit and inspect any of its properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrower; provided, however, that unless an Event of Default shall have
occurred and be continuing, the Administrative Agent and Lenders shall not
exercise such rights more than two times (in the aggregate) in any calendar
year, and provided, further, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.


6.11    Use of Proceeds.
Use the proceeds of the Credit Extensions for (a) Permitted Acquisitions, (b)
repurchases of Equity Interests of the Borrower (not in violation of Regulation
U of the FRB) or (c) working capital, capital expenditures, and other general
corporate purposes not in contravention of any Law or of any Loan Document.


6.12    Anti-Corruption Laws; Sanctions.




--------------------------------------------------------------------------------





Conduct its businesses in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
applicable anti-corruption legislation in other jurisdictions and with all
applicable Sanctions, and maintain policies and procedures that it believes in
good faith are designed to promote and achieve compliance with such laws and
Sanctions.


ARTICLE VII


NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:


7.01    Liens.
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:


(a)    Liens pursuant to any Loan Document;


(b)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person to the
extent required by GAAP;


(c)    carriers', warehousemen's, mechanics', materialmen's, repairmen's or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person to the
extent required by GAAP;


(d)    pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA securing obligations in excess
of the Threshold Amount;


(e)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;


(f)    easements, rights‑of‑way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;


(g)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h), or securing appeal or other surety bonds
or similar instruments with respect to such judgments;


(h)    Liens securing capital leases, Synthetic Lease Obligations and purchase
money obligations for fixed or capital assets; provided that (i) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness (and accessions thereto) and (ii) the




--------------------------------------------------------------------------------





Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition
and related expenses;


(i)    Liens securing Indebtedness in connection with Permitted Acquisitions;
provided that such Liens (i) existed at the time of such Acquisition, (ii) were
not incurred in contemplation of such Acquisition, and (iii) do not at any time
encumber any property other than the property acquired in connection with such
Acquisition;


(j)    Liens in connection with repurchase agreements entered into by the
Borrower or any of its Subsidiaries with a bank or trust company (including any
of the Lenders) or recognized securities dealer having capital and surplus in
excess of $500,000,000 for direct obligations issued by or fully guaranteed by
the United States in which such bank or trust company shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations;


(k)    Liens arising from any lease receivables or accounts receivables
financing accounted for under GAAP as a sale by the Borrower or any of its
Subsidiaries to a Person other than the Borrower or any of its Subsidiaries,
provided that (i) such financing shall be non-recourse to the Borrower and its
Subsidiaries except to the extent customary for such transactions, and (ii) such
Liens do not encumber any assets other than the receivables being financed, the
property securing or otherwise relating to such receivables, and the proceeds
thereof;


(l)    precautionary filings in respect of operating leases;


(m)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrower or any Subsidiary or (ii) secure any
Indebtedness;


(n)    Liens securing obligations under Swap Contracts entered into in the
ordinary course of business and not for speculative purposes, and Liens arising
under repurchase agreements, reverse repurchase agreements, securities lending
and borrowing arrangements and similar arrangements, in each case, in the
ordinary course of business; and


(o)    other Liens securing obligations of the Borrower and its Subsidiaries in
an aggregate amount not to exceed 10% of Consolidated Tangible Net Worth.


7.02    [Reserved].
7.03    Fundamental Changes.
Merge, dissolve, liquidate, consolidate with or into another Person, except
that, so long as no Default exists or would result therefrom:


(a)    the Borrower may merge with another Person in connection with a Permitted
Acquisition; provided that the Borrower shall be the continuing or surviving
Person;


(b)    any Subsidiary may merge with or into any other Person; and


(c)    any Subsidiary may liquidate or dissolve if such liquidation or
dissolution does not cause or is not reasonably expected to cause a Material
Adverse Effect.






--------------------------------------------------------------------------------





7.04    Dispositions.
Dispose of all or substantially all of the assets (by voluntary liquidation or
otherwise) of the Borrower and its Subsidiaries.


7.05    [Reserved].
7.06    Sanctions.
Directly or, to the knowledge of the Borrower, indirectly, use the proceeds of
any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, to fund any
activities of or business with any Person, or in any Designated Jurisdiction
that, at the time of such funding, is the subject of Sanctions, or in any other
manner, in each case that will result in a violation by any Person (including
any Person participating in the transaction, whether as Lender, Arranger,
Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions.


7.07    Anti-Corruption Laws.
Directly or, to the knowledge of the Borrower, indirectly use the proceeds of
any Credit Extension for any purpose which would violate the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other
anti-corruption legislation in other jurisdictions.


7.08    Financial Covenant.
Permit the Consolidated Interest Coverage Ratio as of the end of any fiscal
quarter of the Borrower to be less than 3.0 to 1.0.


ARTICLE VIII


EVENTS OF DEFAULT AND REMEDIES


8.01    Events of Default.
Any of the following shall constitute an Event of Default:


(a)    Non‑Payment. The Borrower fails to pay (i) when and as required to be
paid herein, and in the currency required hereunder, any amount of principal of
any Loan or any L/C Obligation, or (ii) within three days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or


(b)    Specific Covenants.


(i)    The Borrower fails to perform or observe any term, covenant or agreement
contained in any of Section 6.03, 6.05(a), 6.10, or 6.11 or Article VII; or


(ii)    The Borrower fails to perform or observe any term, covenant or agreement
contained in any of Section 6.01, 6.02, 6.05 (other than 6.05(a)) and such
failure continues for five Business Days; or






--------------------------------------------------------------------------------





(c)    Other Defaults. The Borrower fails to perform or observe any other
covenant or agreement (not specified in clause (a) or (b) above) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) a Responsible Officer of the
Borrower having actual knowledge of such Default or (ii) the receipt by the
Borrower of notice from the Administrative Agent of such Default; or


(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading when made or
deemed made; or


(e)    Cross‑Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform (after any applicable grace, cure or notice period) any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) failure (after any applicable grace, cure
or notice period) to pay any Swap Termination Value owed by the Borrower or any
Subsidiary as a result of any Termination Event (as so defined) under such Swap
Contract as to which the Borrower or any Subsidiary is an Affected Party (as so
defined), which Swap Termination Value is greater than the Threshold Amount; or


(f)    Insolvency Proceedings, Etc. The Borrower or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or


(g)    [Reserved]; or


(h)    Judgments. There is entered against the Borrower or any Subsidiary one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding the Threshold Amount (to the
extent not covered by independent third‑party insurance as to which the insurer
does not dispute coverage); or






--------------------------------------------------------------------------------





(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount which is not extinguished or funded within 15 days of such ERISA Event,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or


(j)    [Reserved]; or


(k)    Change of Control. There occurs any Change of Control.


8.02    Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:


(a)    declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;


(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and


(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under Debtor Relief Laws, the
obligation of each Lender to make Loans and any obligation of the L/C Issuers to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.


8.03    Application of Funds.




--------------------------------------------------------------------------------





After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.16 and 2.17, be applied by the
Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the applicable L/C Issuer (including
fees, charges and disbursements of counsel to the respective Lenders and such
L/C Issuer and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the applicable L/C Issuer in
proportion to the respective amounts described in this clause Third payable to
them;


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the
applicable L/C Issuer in proportion to the respective amounts described in this
clause Fourth held by them;


Fifth, to the Administrative Agent for the account of the applicable L/C Issuer,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03 and 2.16; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


Subject to Section 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.


ARTICLE IX


ADMINISTRATIVE AGENT


9.01    Appointment and Authority.
Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
(other than Section 9.06 with respect to appointments of successor
administrative agents) are solely for the benefit of the Administrative Agent,




--------------------------------------------------------------------------------





the Lenders and the L/C Issuers, and the Borrower shall not have rights as a
third party beneficiary of any of such provisions (other than Section 9.06 with
respect to appointments of successor administrative agents). It is understood
and agreed that the use of the term "agent" herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.


9.02    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
"Lender" or "Lenders" shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.


9.03    Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents or the other documents
executed or delivered in connection therewith that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and




--------------------------------------------------------------------------------





until notice describing such Default is given in writing to the Administrative
Agent by the Borrower, a Lender or an L/C Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.04    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


9.05    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document or the other
documents executed or delivered in connection therewith by or through any one or
more sub‑agents appointed by the Administrative Agent. The Administrative Agent
and any such sub‑agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.


9.06    Resignation of Administrative Agent.




--------------------------------------------------------------------------------





(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the prior
consent of the Borrower not to be unreasonably withheld or delayed (unless a
Default or Event of Default shall have occurred and be continuing, in which case
in consultation with the Borrower), to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the "Resignation Effective Date"), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the "Removal Effective Date"), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor's
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in Section
3.01(g) and other than any rights to indemnity payments or other amounts owed to
the retiring or removed Administrative Agent as of the Resignation Effective
Date or the Removal Effective Date, as applicable) and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent's resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as an L/C Issuer and Swing
Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations




--------------------------------------------------------------------------------





in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the
appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.


9.07    Non‑Reliance on Administrative Agent and Other Lenders.
Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


9.08    No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder. Without limiting the foregoing, neither the
bookrunners, arrangers, syndication agents, documentation agents or co-agents
shall have or be deemed to have any fiduciary relationship with any other
Lender. Each such Lender acknowledges that it has not relied, and will not rely,
on any bookrunner, arranger, syndication agent, documentation or other co-agent
in deciding to enter into this Agreement or in taking or not taking action
hereunder.


9.09    Administrative Agent May File Proofs of Claim.


In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;






--------------------------------------------------------------------------------





and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.


ARTICLE X


MISCELLANEOUS


10.01    Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:


(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;


(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) without the written consent of
each Lender directly affected thereby;


(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the final proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of "Default Rate" or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;


(d)    change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;


(e)    amend Section 1.06 or the definition of "Alternative Currency" without
the written consent of each Lender; or


(f)    change any provision of this Section or the definition of "Required
Lenders" or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;






--------------------------------------------------------------------------------





and; provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Administrative Agent Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.


10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)    if to a Borrower, the Administrative Agent, any L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and


(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in clause (B) below, shall be effective as provided in such clause (b).


(b)    Electronic Communications. Notwithstanding anything herein to the
contrary, notices and other communications to the Lenders and the L/C Issuers
hereunder may be delivered or furnished by electronic communication (including
e‑mail, FpML messaging, and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuers or the Borrower may each, in its discretion, agree to
accept notices and other communications to it




--------------------------------------------------------------------------------





hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e‑mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e‑mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefore; provided that if such notice, e-mail
or other communication is not sent during the normal business hours of the
recipient, such notice, e-mail or communication shall be deemed to have been
sent at the opening of business on the next business day for the recipient.


(c)    The Platform. THE PLATFORM IS PROVIDED "AS IS" AND "AS AVAILABLE." THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
"Agent Parties") have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower's or
the Administrative Agent's transmission of Borrower Materials or notices through
the platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, any L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).


(d)    Change of Address, Etc. The Borrower, the Administrative Agent, each L/C
Issuer and the Swing Line Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent, the L/C Issuers and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the "Private Side Information" or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender's compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
"Public Side Information" portion of the Platform and that may contain material
non‑public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.






--------------------------------------------------------------------------------





(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower,
provided that such indemnity shall not be available as to any Indemnitee to the
extent that such losses, costs, expenses and liabilities are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.


10.03    No Waiver; Cumulative Remedies.
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders and the L/C Issuers;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) each L/C Issuer or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer or Swing Line Lender, as the case may be) hereunder and
under the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.13), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to the Borrower under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.


10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent, the Arrangers and
their respective Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall




--------------------------------------------------------------------------------





be consummated), (ii) all reasonable out‑of‑pocket expenses incurred by the L/C
Issuers in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out‑of‑pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.


(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub‑agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub‑agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the applicable L/C Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee,
(B) result from a claim brought by the Borrower against an Indemnitee for a
material breach of such Indemnitee's obligations hereunder or under any other
Loan Document, if the Borrower has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction or
(C) result from a claim by an Indemnitee against any other Indemnitee that does
not involve an act or omission of the Borrower or any of its Subsidiaries (but
excluding any losses, claims, damages, liabilities or other expenses relating to
an Indemnitee acting in its capacity as an agent, arranger, issuing bank or
similar role) for which an Indemnitee would otherwise be entitled to
indemnification under this Section 10.04(b). Without limiting the provisions of
Section 3.01(c), this Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.


(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub‑agent thereof),
the applicable L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing (and without limiting its obligations to do so), each Lender
severally agrees to pay to the Administrative Agent (or any such sub‑agent),
such L/C Issuer, the Swing Line Lender or such Related Party, as the case may
be, such Lender's pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender's share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in




--------------------------------------------------------------------------------





respect of a claim asserted by such Lender), such payment to be made severally
among them based on such Lenders' Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub‑agent), the Swing
Line Lender or such L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub‑agent), the Swing Line Lender or such L/C Issuer in connection with such
capacity. The obligations of the Lenders under this clause (c) are subject to
the provisions of Section 2.12(d).


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.


(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.


(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.


10.05    Payments Set Aside.
To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuers under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.


10.06    Successors and Assigns.




--------------------------------------------------------------------------------





(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
clause (b) of this Section, (ii) by way of participation in accordance with the
provisions of clause (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of clause (f) of
this Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in clause (d) of this Section and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the L/C Issuers
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this clause (b), participations in L/C Obligations and in Swing Line
Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and


(B)    in any case not described in clause (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender's rights and obligations in respect of Swing Line Loans;


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an




--------------------------------------------------------------------------------





Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and


(C)    the consent of each L/C Issuer (such consent not to be unreasonably
withheld or delayed) and the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower's Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural Person or (D) to any Person that, through its
Lending Officers, is not capable of lending one or more Alternative Currencies
to the Borrower, or is not capable of lending one or more Alternative Currencies
without the imposition of any additional Indemnified Taxes.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuers
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (C) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the




--------------------------------------------------------------------------------





assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender's having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this clause shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (d) of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent's Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the "Register"). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, the Swing Line Lender or any
L/C Issuer, sell participations to any Person (other than a natural person, a
Defaulting Lender or the Borrower or any of the Borrower's Affiliates or
Subsidiaries) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender's participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation); provided that such Participant (A) agrees
to be subject to the provisions of Sections 3.06 and 10.13 as if it were an
assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that




--------------------------------------------------------------------------------





sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in the Loans or other obligations under the Loan Documents (the "Participant
Register"); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


(e)    Certain Pledges. Any Lender may, without the consent of the Borrower or
the Administrative Agent, at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its
Note(s), if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender assigns all of its Commitment and Loans pursuant to clause (b) above,
such Lender, as applicable, may, (i) upon 30 days' notice to the Borrower and
the Lenders, resign as L/C Issuer and/or (ii) upon 30 days' notice to the
Borrower, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder with the
consent of such Lender; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of such Lender as L/C
Issuer or Swing Line Lender, as the case may be. If such Lender resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (A) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (B) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to such Lender to effectively assume the obligations of such Lender
with respect to such Letters of Credit.


10.07    Treatment of Certain Information; Confidentiality.




--------------------------------------------------------------------------------





Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates' respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self‑regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.15(c), (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction with such
Lender relating to a Borrower and its obligations or (iii) any insurer or
insurance broker of, or direct or indirect provider of credit protection to any
Lender or any Affiliate of any Lender, (g) with the consent of the Borrower, (h)
to the extent such Information (A) becomes publicly available other than as a
result of a breach of this Section or (B) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
(i) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder. In addition, the
Administrative Agent and the Lenders may disclose the existence and terms of
this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments. In the event the Administrative Agent, the
Lenders or the L/C Issuer is required to disclose the Information pursuant to
applicable law or regulation or by subpoena or similar legal process, such party
shall give prompt written notice thereof to the Borrower unless legally
prohibited from doing so.


For purposes of this Section, "Information" means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary;
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non‑public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non‑public information and
(c) it will handle such material non‑public information in accordance with
applicable Law, including United States Federal and state securities Laws.


10.08    Right of Setoff.
If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest




--------------------------------------------------------------------------------





extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, such L/C Issuer or any such Affiliate to or for the credit or
the account of the Borrower against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer, irrespective of whether or not such
Lender or such L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or such
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.


10.09    Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non‑usurious interest permitted by applicable Law (the "Maximum
Rate"). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.


10.10    Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. "pdf" or "tif") shall be
effective as delivery of a manually executed counterpart of this Agreement. For
the avoidance of doubt, this Section 10.10 shall apply to any amendment,
extension or renewal of this Agreement.


10.11    Survival of Representations and Warranties.




--------------------------------------------------------------------------------





All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


10.12    Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, L/C Issuers or Swing Line Lender, as applicable, then
such provisions shall be deemed to be in effect only to the extent not so
limited.


10.13    Replacement of Lenders.
If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives the Borrower the right
to replace a Lender as a party hereto then the Borrower may, at its sole
expense, upon notice to such Lender and the Administrative Agent, require such
Lender to (and such Lender shall) assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:


(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);


(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);


(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)    such assignment does not conflict with applicable Laws; and






--------------------------------------------------------------------------------





(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)    SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK IN
MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.






--------------------------------------------------------------------------------





(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.15    Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


10.16    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates' understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lenders and the Arrangers, are arm's‑length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Lenders and the Arrangers, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Lenders and the Arrangers each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent, the Lenders nor the Arrangers has any obligation to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Lenders and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent, the Lenders nor the
Arrangers has any obligation to disclose any of such interests to the Borrower
or its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative
Agent, the Lenders and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


10.17    USA PATRIOT Act Notice.
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107‑56 (signed into law October 26, 2001)) (the "Act"), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes




--------------------------------------------------------------------------------





the name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable "know your customer" and
anti-money laundering rules and regulations, including the Act.


10.18    Judgment Currency.
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
"Judgment Currency") other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the "Agreement
Currency"), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to the Borrower (or to any other
Person who may be entitled thereto under applicable law).


10.19    Electronic Execution of Assignments and Certain Other Documents.
The words "execute," "execution," "signed," "signature," and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.


10.20    USA PATRIOT ACT.
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the "Act"), it
is




--------------------------------------------------------------------------------





required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that is reasonably available to
it that the Administrative Agent or such Lender reasonably requests in order to
comply with its ongoing obligations under applicable "know your customer" and
anti-money laundering rules and regulations, including the Act.


10.21    Acknowledgement Regarding Any Supported QFCs.
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, "QFC Credit Support", and each such QFC, a "Supported QFC"),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the "U.S.
Special Resolution Regimes") in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
"Covered Party") becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 10.21, the following terms have the following
meanings:
"BHC Act Affiliate" of a party means an "affiliate" (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
"Covered Entity" means any of the following: (i) a "covered entity" as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
"covered bank" as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a "covered FSI" as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
"Default Right" has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.




--------------------------------------------------------------------------------





"QFC" has the meaning assigned to the term "qualified financial contract" in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
10.22    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.


Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and


(b)the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.


10.23    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Joint Lead
Arrangers and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that at least one of the following is and will be true:
(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,


(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset




--------------------------------------------------------------------------------





managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement,


(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or


(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Agents and the Joint Lead Arrangers and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that the Administrative Agent
is not a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto)
10.24    Amendment and Restatement.
The parties hereto agree that, on the Closing Date, the following transactions
shall be deemed to occur automatically, without further action by any party
hereto: (a) the Existing Credit Agreement shall be deemed to be amended and
restated in its entirety pursuant to this Agreement, (b) all Obligations (as
defined in the Existing Credit Agreement) under the Existing Credit Agreement
shall be deemed to be Obligations outstanding hereunder and (c) all references
in the other Loan Documents to the Existing Credit Agreement shall be deemed to
refer without further amendment to this Agreement. Further to the foregoing, the
amendment of the Existing Credit Agreement in the form of this Agreement shall
not constitute a novation of any amount owing under the Existing Credit
Agreement or any other Loan Document and all amounts owing in respect of
principal, interest, fees and other amounts pursuant to the Existing Credit
Agreement and the other Loan Documents shall, to the extent not paid or
otherwise extinguished on the Closing Date, continue to be owing under this
Agreement or such other Loan Documents until paid in accordance herewith and
therewith.
[remainder of page intentionally left blank]


















--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.




BORROWER:
CISCO SYSTEMS, INC.,
 
a California corporation
 
 
 
 
By:
/s/ Greg Bromberger
 
Name: Greg Bromberger
 
Title: Vice President, Finance







CISCO SYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





ADMINISTRATIVE
 
AGENT:
BANK OF AMERICA, N.A.,


 
as Administrative Agent


 
 
 
 
By:
/s/ Liliana Claar
 
Name: Liliana Claar


 
Title: Vice President







CISCO SYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------







LENDERS:
BANK OF AMERICA, N.A.,
 
as a Lender, L/C Issuer and Swing Line Lender
 
 
 
 
By:
/s/ Jeannette Lu
 
Name: Jeannette Lu
 
Title: Director









CISCO SYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------







CITIBANK, N.A.,
as a Lender and L/C Issuer
 
 
By:
/s/ Susan M. Olsen
Name: Susan M. Olsen
Title: Vice President









CISCO SYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------







DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender and L/C Issuer
 
 
 
 
By:
/s/ Ming K Chu
 
 
Name: Ming K Chu
 
Title: Director
 
 
 
 
 
By:
/s/ Annie Chung
 
 
Name: Annie Chung
 
Title: Director
 





CISCO SYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
as a Lender and L/C Issuer
 
 
By:
/s/ John Kowalczuk
Name: John Kowalczuk
Title: Executive Director





CISCO SYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------











WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender and L/C Issuer
 
 
By:
/s/ Monica Trautwein
Name: Monica Trautwein
Title: Director





CISCO SYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





BARCLAYS BANK PLC,
as a Lender
 
 
By:
/s/ Martin Corrigan
Name: Martin Corrigan
Title: Vice President







CISCO SYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender
 
 
By:
/s/ Judy Smith
Name: Judy Smith
Title: Authorized Signatory
 
 
By:
/s/ Jessica Gavarkovs
Name: Jessica Gavarkovs
Title: Authorized Signatory







CISCO SYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





MUFG BANK, LTD.,
as a Lender
 
 
By:
/s/ Marlon Mathews
Name: Marlon Mathews
Title: Director









CISCO SYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





MORGAN STANLEY BANK, N.A.,


as a Lender
 
 
By:
/s/ Julie Lilienfeld
Name: Julie Lilienfeld
Title: Authorized Signatory











CISCO SYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





BNP PARIBAS,
as a Lender
 
 
By:
/s/ Barbara Nash
Name: Barbara Nash
Title: Managing Director
 
 
By:
/s/ Chief Marbumrung
Name: Chief Marbumrung
Title: Vice President







CISCO SYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA,
as a Lender
 
 
By:
/s/ Rebecca Kratz
Name: Rebecca Kratz
Title: Authorized Signatory









CISCO SYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





ROYAL BANK OF CANADA,
as a Lender
 
 
By:
/s/ Nicholas Heslip
Name: Nicholas Heslip
Title: Authorized Signatory











CISCO SYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------






SCHEDULE 1.01


MANDATORY COST FORMULAE


1.    The Mandatory Cost (to the extent applicable) is an addition to the
interest rate to compensate Lenders for the cost of compliance with:


(a)    the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or


(b)    the requirements of the European Central Bank.


2.    On the first day of each Interest Period (or as soon as possible
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Loan) and will be expressed as a percentage rate per annum. The
Administrative Agent will, at the request of the Borrower or any Lender, deliver
to the Borrower or such Lender as the case may be, a statement setting forth the
calculation of any Mandatory Cost.


3.    The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.


4.    The Additional Cost Rate for any Lender lending from a Lending Office in
the United Kingdom will be calculated by the Administrative Agent as follows:


(a)    in relation to any Loan in Sterling:


AB+C(B‑D)+E x 0.01


per cent per annum
100 ‑ (A+C)





Where:


“A”
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.



“B”
is the percentage rate of interest (excluding the Applicable Rate, the Mandatory
Cost and any interest charged on overdue amounts pursuant to the first sentence
of Section 2.08(b) and, in the case of interest (other than on overdue amounts)
charged at the Default Rate, without counting any increase in interest rate
effected by the charging of the Default Rate) payable for the relevant Interest
Period of such Loan.



“C”
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.







--------------------------------------------------------------------------------





“D”
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.



“E”
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.



5.    For the purposes of this Schedule:


(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;



(b)
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;



(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and



(d)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.



6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.



7.
If requested by the Administrative Agent or the Borrower, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Borrower, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Lender.



8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:



(a)
the jurisdiction of the Lending Office out of which it is making available its
participation in the relevant Loan; and



(b)
any other information that the Administrative Agent may reasonably require for
such purpose.



Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.


9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon





--------------------------------------------------------------------------------





the information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Administrative Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a Lending Office in the same jurisdiction as its Lending
Office.


10.
The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over‑ or
under‑compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.



11.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender pursuant
to paragraphs 3, 7 and 8 above.



12.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.



13.
The Administrative Agent may from time to time, after consultation with the
Borrower and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.









--------------------------------------------------------------------------------






SCHEDULE 2.01


COMMITMENTS AND APPLICABLE PERCENTAGES




Bank
Commitment
Applicable Percentage
Bank of America, N.A.


$319,000,000.00
11.599999999%
Citibank, N.A.


$319,000,000.00
11.600000000%
Deutsche Bank AG New York Branch
$319,000,000.00
11.600000000%
JPMorgan Chase Bank, N.A.


$319,000,000.00
11.600000000%
Wells Fargo Bank, National Association


$319,000,000.00
11.600000000%
Barclays Bank PLC


$235,000,000.00
8.545454545%
Credit Suisse AG, Cayman Islands Branch


$235,000,000.00
8.545454545%
MUFG Bank, Ltd.


$117,500,000.00
4.272727273%
Morgan Stanley Bank, N.A.


$117,500,000.00
4.272727273%
BNP Paribas


$150,000,000.00
5.454545455%
Goldman Sachs Bank USA


$150,000,000.00
5.454545455%
Royal Bank of Canada


$150,000,000.00
5.454545455%
TOTAL
$2,750,000,000.00
100.000000000%







--------------------------------------------------------------------------------






SCHEDULE 10.02


ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES


BORROWER


Cisco Systems, Inc.
170 West Tasman Drive
San Jose, California 95134
Attention: Sean Folan (Director, Treasury)
Telephone: 408-525-4112
Telecopier: 408-526-8050
Electronic Mail: sfolan@cisco.com


with a copy to:


Evan B. Sloves (Vice President, Legal Services and Deputy General Counsel,
Corporate Affairs and Securities)
Telephone: 408-525-2061
Telecopier: 408-608-1750
Electronic Mail: esloves@cisco.com


U.S. Taxpayer Identification Number: 77-0059951






--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:


Administrative Agent’s Office
(for payments and Requests for Credit Extensions):


Bank of America, N.A.
Mail Code: TX2-984-03-23
2380 Performance Drive
Richardson, TX 75082
Attention: Jennifer Thayer
Telephone: (469) 201-0888
Telecopier: (214) 290-9558
Electronic Mail: traci.r.kuketz@bofa.com




Other Notices as Administrative Agent:


Bank of America, N.A.
Agency Management
Mail Code: CA5-705-04-09
555 California St.
San Francisco, CA 94104
Attention: Liliana Claar
Telephone: (415) 436-2770
Telecopier: (415) 503-5003
Electronic Mail: liliana.claar@bofa.com






--------------------------------------------------------------------------------







FOR US$:


Bank of America
New York NY
ABA 026009593
Acct # 1366072250600
Acct Name: Corporate Credit Services
Ref: Cisco


FOR EURO:


Bank of America London
IBAN: GB89BOFA16505095687029
Swift Address: BOFAGB22
Ref: Cisco


FOR STERLING:


Bank of America London
IBAN: GB90BOFA16505095687011
Swift Address: BOFAGB22
Ref: Cisco


FOR YEN:


Bank of America, Tokyo
SWIFT: BOFAJPJX
Acct #: 605595687014
Ref: Cisco








--------------------------------------------------------------------------------







L/C ISSUERS:


Bank of America, N.A.
Trade Operations
Mail Code: PA6-580-02-30
1 Fleet Way
Scranton, PA 18507
Telephone: (570) 496-9619
Telecopier: (800) 755-8740
Electronic Mail: tradeclientserviceteamus@baml.com




Citibank, N.A.
C/O CITICORP NORTH AMERICA, INC.
3800 Citibank Center, Building B, 3rd Floor
Tampa, FL 33610
Attention: U.S. Standby Unit
Telephone: (866) 945-6284
Telecopier: (813) 604-7187
Electronic Mail: TARDE.CSU@CITI.COM


Deutsche Bank AG New York Branch
60 Wall Street
New York, NY 10005
Attention: Christine Lamonaca
Telephone: (212) 250-1525


JPMorgan Chase Bank, N.A.
JPM-Bangalore Loan Operations
Prestige Tech Park, Floor 4
Sarjapur Outer Ring Rd, Vathur Hobli
Bangalore, India 560 087
Attention: Neha Pandey
Telephone: 91 80 66764583
Telecopier: (201) 244-3885
Electronic Mail: na_cpg@jpmorgan.com


Wells Fargo Bank, National Association
Trade Services - Standby Letters of Credit
401 North Research Parkway, 1st Floor
MAC D4004-012
Winston-Salem, NC 27101
Telephone: (800) 776-3862, option 2
Telecopier: (336) 735-0950
Electronic Mail: sblc-new@wellsfargo.com






--------------------------------------------------------------------------------





SWING LINE LENDER:


Bank of America, N.A.
Mail Code: NC1-001-05-46
101 N Tryon St
Charlotte, NC 28255-0001
Attention: Jennifer Thayer
Telephone: (980) 388-3254
Telecopier: (704) 409-0486
Electronic Mail: jennifer.thayer@baml.com


Bank of America, N.A.
Charlotte, NC
Account No: 1366212250600
ABA# 026009593
Attn: Credit Services
Ref: Cisco








--------------------------------------------------------------------------------






EXHIBIT 2.02


FORM OF COMMITED LOAN NOTICE




Date: ___________, 20__


To:
Bank of America, N.A., as Administrative Agent



Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 15, 2020 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the "Credit Agreement"; the terms defined
therein being used herein as therein defined), among Cisco Systems, Inc. (the
“Borrower"), the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.


The undersigned hereby requests (select one):


☐ A Borrowing of Committed Loans    ☐ A conversion or continuation of Loans


1.    On      (a Business Day).


2.    In the amount of $            .


3.    Comprised of                 .
[Type of Loan requested or to which existing
Loans are to be continued or converted]


4.    For Eurodollar Rate Loans: with an Interest Period of      months.


5.    The currency of the Committed Loans to be borrowed is:
_______________________.


The Committed Borrowing, if any, requested herein complies with the requirements
of Section 2.01 of the Credit Agreement.




CISCO SYSTEMS, INC.,
a California corporation


By:                                 Name:                                 
Title:                             








--------------------------------------------------------------------------------






EXHIBIT 2.04




FORM OF SWING LINE LOAN NOTICE


Date: ___________, 20__


To:    Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 15, 2020 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the "Credit Agreement"; the terms defined
therein being used herein as therein defined), among Cisco Systems, Inc. (the
“Borrower"), the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.


The undersigned hereby requests a Swing Line Loan:


1.    On                  (a Business Day).


2.    In the amount of $            .


The Swing Line Borrowing requested herein complies with the requirements of
Section 2.04(a) of the Credit Agreement.




CISCO SYSTEMS, INC.,
a California corporation


By:                                 
Name:                     
Title:                     








--------------------------------------------------------------------------------






EXHIBIT 2.11


FORM OF NOTE


Date: ___________, 20__


FOR VALUE RECEIVED, the undersigned (the "Borrower") hereby promises to pay to
_____________________ or its registered assigns (the "Lender"), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Amended and Restated Credit Agreement, dated as of
May 15, 2020 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the "Credit Agreement"; the terms defined therein
being used herein as therein defined), among the Borrower, the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer.


The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement.
Except as otherwise provided in Section 2.04(f) of the Credit Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in the currency
in which such Committed Loan was denominated and in Same Day Funds at the
Administrative Agent’s Office for such currency. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.


This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement. Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.


[remainder of page intentionally left blank]




--------------------------------------------------------------------------------





THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.




CISCO SYSTEMS, INC.,
a California corporation


By:                                 
Name:                     
Title:                     








--------------------------------------------------------------------------------






EXHIBIT 3.01(a)


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of May 15, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Cisco Systems, Inc. (the “Borrower"), the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By: _______________________
 
Name: ________________________


 
Title: ________________________



Date: ________ __, 20[ ]






--------------------------------------------------------------------------------






EXHBIT 3.01(b)


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of May 15, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Cisco Systems, Inc. (the “Borrower"), the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By: _______________________
 
Name: ________________________


 
Title: ________________________



Date: ________ __, 20[ ]










--------------------------------------------------------------------------------






EXHIBIT 3.01(c)


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of May 15, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Cisco Systems, Inc. (the “Borrower"), the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By: _______________________
 
Name: ________________________


 
Title: ________________________



Date: ________ __, 20[ ]








--------------------------------------------------------------------------------






EXHIBIT 3.01(d)


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of May 15, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Cisco Systems, Inc. (the “Borrower"), the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By: _______________________
 
Name: ________________________


 
Title: ________________________



Date: ________ __, 20[ ]








--------------------------------------------------------------------------------






EXHIBIT 6.02


FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: ___________, 20__


To:
Bank of America, N.A., as Administrative Agent



Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 15, 2020 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the "Credit Agreement"; the terms defined
therein being used herein as therein defined), among Cisco Systems, Inc. (the
"Borrower"), the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                              of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Borrower, and that:


[Use following paragraph 1 for fiscal year‑end financial statements]


1.    Attached hereto as Schedule 1 are the year‑end audited financial
statements required by Section 6.01(a) of the Credit Agreement for the fiscal
year of the Borrower ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.


[Use following paragraph 1 for fiscal quarter‑end financial statements]


1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year‑end audit adjustments and the absence of
footnotes.


2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower and the Lenders, as applicable, during the accounting period
covered by the attached financial statements.


3.    A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and


[select one:]
[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
--or—




--------------------------------------------------------------------------------





[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
4.    Attached hereto as Schedule 2 are calculations demonstrating compliance
with the financial covenant set forth in Section 7.08 of the Credit Agreement.




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of             ,         .




CISCO SYSTEMS, INC.,
a California corporation


By:                     
Name:                     
Title:                     












--------------------------------------------------------------------------------






Schedule 1 to
Compliance Certificate


Financial Statements



Schedule 2 to
Compliance Certificate


For the Quarter / Year ended _______________ the “Financial Statement Date”)


 
Consolidated Interest Coverage Ratio
 
I.
Consolidated EBITDA (    For the period of the four prior fiscal quarters ending
on the Financial Statement Date (see Schedule A))
$            
II.
Consolidated Interest Charges
$             
III.
Consolidated Interest Coverage Ratio (I ÷ II)
_______________ to 1.0


 
Maximum Permitted:
3.0 to 1.0







--------------------------------------------------------------------------------





SCHEDULE A
to Compliance Certificate
($ in 000’s)


Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Credit Agreement)






Consolidated
EBITDA
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
Twelve Months Ended
Consolidated Net Income
 
 
 
 
 
+ Consolidated Interest Charges
 
 
 
 
 
+ income taxes


 
 
 
 
 
+ depreciation expense
 
 
 
 
 
+ amortization expense
 
 
 
 
 
+ non-cash expenses relating to the refinancing or redemption of Indebtedness
 
 
 
 
 
+ non-cash expenses relating to the impairment of property, plant and equipment,
goodwill or other intangible assets in such period, and charges for in-process
research and development
 
 
 
 
 
+ non-recurring non-cash charges in connection with acquisitions, Dispositions
and discontinued operations, and cash and non-cash restructuring charges
 
 
 
 
 
+ non-cash expenses related to stock option awards or other equity compensation
 
 
 
 
 







--------------------------------------------------------------------------------





+ the cumulative effect of changes in accounting
 
 
 
 
 
+ non-recurring non-cash expenses reducing Consolidated Net Income
 
 
 
 
 
- non-cash items increasing Consolidated Net Income of the types set forth above
 
 
 
 
 
= Consolidated EBITDA
 
 
 
 
 







--------------------------------------------------------------------------------






EXHIBIT 10.06


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (identified in item 1 below) and the Assignee (identified in item 2
below). Capitalized terms used but not defined herein shall have the meanings
given to them in the Amended and Restated Credit Agreement identified below (the
"Credit Agreement"), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, the Letters of Credit and the
Swing Line Loans included in such facilities) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the "Assigned Interest"). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.


1.    Assignor:    ______________________________


2.
Assignee:    ______________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.    Borrower:    Cisco Systems, Inc.


4.
Administrative Agent:    Bank of America, N.A., as the administrative agent
under the Credit Agreement



5.
Credit Agreement:    Amended and Restated Credit Agreement, dated as of May 15,
2020, among the Borrower, the Lenders from time to time party thereto, and Bank
of America, N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer







--------------------------------------------------------------------------------





6.    Assigned Interest:


Aggregate
Amount of
Commitment/Loans
for all Lenders*
Amount of
Commitment/Loans
Assigned*


Percentage
Assigned of
Commitment/
Loans1
CUSIP
 Number


$_______________


$_______________


____________%


 
$_______________


$_______________


____________%


 
$_______________


$_______________


____________%


 



[7.    Trade Date:    __________________]2


Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]


By: _____________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By: _____________________________
Title:






















____________________________
* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
2 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.






--------------------------------------------------------------------------------





[Consented to and]3 Accepted:


BANK OF AMERICA, N.A., as
Administrative Agent


By: _________________________________
Title:


[Consented to:]4 


CISCO SYSTEMS, INC.
a California corporation


By: _________________________________
Title:


[Consented to:]5 


[BANK OF AMERICA, N.A.,
as an L/C Issuer] [and Swing Line Lender]


By: _________________________________
Title:


[CITIBANK, N.A.,
as an L/C Issuer]


By: _________________________________
Title:


[DEUTSCHE BANK AG NEW YORK BRANCH,
as an L/C Issuer]


By: _________________________________
Title:


[JPMORGAN CHASE BANK, N.A.,
as an L/C Issuer]


By: _________________________________
Title:








____________________________
3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
4 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
5 To be added only if the consent of Swing Line Lender and/or L/C Issuers is
required by the terms of the Credit Agreement.










--------------------------------------------------------------------------------







[WELLS FARGO BANK, NATIONAL ASSOCIATION,
as an L/C Issuer]


By: _________________________________
Title:






--------------------------------------------------------------------------------






ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1.    Assignor. the Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.    Assignee. the Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.06(b)(v) of the Credit Agreement
(subject to such consents, if any, as may be required under Section
10.06(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements referred to in Section 5.05 thereof or delivered pursuant to Section
6.02 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent, the
Assignor or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, and (vii)
if it is a Foreign Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.






--------------------------------------------------------------------------------





3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




